Exhibit 10.1

 

Execution Copy

 

SHARE PURCHASE AGREEMENT

 

among

 

PET LANE, INC.,

 

USANA HEALTH SCIENCES, INC.

 

and

 

YAOLAN LTD.

 

Dated: August 16, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Pages

 

 

 

SECTION 1.

SALE AND PURCHASE OF SHARES

1

1.1

Sale and Purchase of Shares

1

1.2

Consideration

2

1.3

Effectiveness of Registration Statement

4

1.4

Purchase Price Adjustments

5

SECTION 2.

THE CLOSING

6

2.1

Time and Place of Closing

6

2.2

Closing Deliveries by Seller

6

2.3

Closing Deliveries by the Buyer

8

SECTION 3.

REPRESENTATIONS AND WARRANTIES OF SELLER AND BABYCARE HOLDINGS

8

3.1

Organization, Standing and Qualification of Seller

8

3.2

Authorization of Seller

9

3.3

Ownership and Transfer of Shares

9

3.4

Brokers/Finders

10

3.5

Organization, Standing and Qualification of BabyCare Companies

10

3.6

Capitalization

10

3.7

Subsidiaries

11

3.8

Financial Statements

11

3.9

Liabilities

11

3.10

Title to Properties and Assets

12

3.11

Proprietary Assets

12

3.12

Material Contracts and Obligations

13

3.13

Proceedings

15

3.14

Compliance

15

3.15

SFDA Regulatory Matters

16

3.16

Compliance with Other Instruments and Agreements

18

3.17

Disclosure

19

3.18

Insurance

19

3.19

Activities Since Balance Sheet Date

19

 

i

--------------------------------------------------------------------------------


 

3.20

Environmental Issues

20

3.21

Customers, Distributors and Suppliers

21

3.22

Tax Matters

22

3.23

Interested Party Transactions

23

3.24

Employee Matters

23

3.25

No Other Business

24

3.26

Minute Books

24

3.27

Brokers/Finders

24

3.28

Obligations of Management

24

3.29

Insolvency

24

3.30

Full Disclosure

25

SECTION 4.

REPRESENTATIONS AND WARRANTIES OF BUYER AND USANA

25

4.1

Organization and Good Standing

25

4.2

Authority

25

4.3

No Conflicts

25

4.4

Valid Issuance of Consideration Shares

26

4.5

Financial Capacity

26

4.6

Brokers

26

4.7

Full Disclosure

26

SECTION 5.

ADDITIONAL AGREEMENTS

26

5.1

Non-Solicitation

26

5.2

Confidentiality

27

5.3

Termination of Trademark License Agreement

28

SECTION 6.

CONDITIONS TO CLOSING

28

6.1

Conditions Precedent to Obligations of the Buyer

28

6.2

Conditions Precedent to Obligations of Seller

30

SECTION 7.

INDEMNIFICATION

30

7.1

Survival of Representations and Warranties

30

7.2

Indemnification by Seller

31

7.3

Indemnification by the Buyer and USANA

31

7.4

Procedures for Indemnification

31

7.5

Limitations on Seller’s Indemnification Obligations

33

7.6

Limitations on Buyer’s Indemnification Obligations

33

 

ii

--------------------------------------------------------------------------------


 

7.7

Remedies Exclusive

34

SECTION 8.

MISCELLANEOUS PROVISIONS

34

8.1

Amendments and Waivers

34

8.2

Notices

34

8.3

Governing Law

35

8.4

Assignments Prohibited; Successors and Assigns

35

8.5

No Third-Party Beneficiaries

35

8.6

Counterparts

35

8.7

Severability

36

8.8

Entire Agreement

36

8.9

Delays or Omissions; Waivers

36

8.10

Interpretation

36

8.11

Construction

37

8.12

Expenses of the Parties

37

8.13

Dispute Resolution; Venue; Service of Process

37

8.14

Further Assurances

37

8.15

Time of the Essence

37

 

 

 

Schedule A-1 Details of Collective Accounts

 

Schedule A-2 Schedule of Designated Certificate Holders

 

Schedule B List of Key Employees

 

Schedule C List of Major Shareholders

 

Exhibit A Definitions

 

Exhibit B Form of Escrow Agreement

 

Exhibit C Form of BabyCare Holdings’ Registered Agent’s Certificate

 

Exhibit D Form of Seller’s Waivers

 

Exhibit E Form of YNML Technology Ltd. Marketing Services Agreement

 

Exhibit F Form of Guarantee Agreement

 

Exhibit G Reference Balance Sheet

 

Exhibit H Form of Representation Letter

 

 

iii

--------------------------------------------------------------------------------


 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT, dated as of August 16, 2010 (this “Agreement”),
is entered into among:

 

·      Pet Lane, Inc., a corporation incorporated under the laws of Delaware
with its principal address at 2291 Via De Mercados, Suite E, Concord, CA 94520,
U.S.A. (the “Buyer”);

 

·      USANA Health Sciences, Inc., a corporation incorporated under the laws of
Utah with its principal address at 3838 West Parkway Blvd, Salt Lake City, Utah
84037, USA (“USANA”)

 

·      YaoLan Ltd., an exempted company incorporated under the laws of the
Cayman Islands with its registered address at the offices of Offshore
Incorporations (Cayman) Limited, Scotia Centre, 4th Floor, P.O. Box 2804, George
Town, Grand Cayman, KY1-1112, Cayman Islands (the “Seller”).

 

RECITALS

 

A.            The Seller owns 62,461 ordinary shares of BabyCare Holdings, par
value of US$1.00 each, which constitutes all of the issued, allotted and
outstanding share capital of BabyCare Holdings (the “Shares”);

 

B.            The Seller is the beneficial owner of all the Equity Interests in
BabyCare via a series of equity and contractual arrangements involving the
Seller, the Buyer and BabyCare Holdings.

 

C.            Buyer is a wholly-owned subsidiary of USANA.

 

D.            BabyCare is engaged in direct selling business (the “Business”) in
the territory of the PRC.

 

E.            The Seller desires to sell to the Buyer, and the Buyer desires to
purchase from the Seller, all of the Shares upon the terms and subject to the
conditions set forth herein.

 

F.             All capitalized terms used in this Agreement are defined in
Exhibit A hereto.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and promises contained herein, the
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

AGREEMENT

 

SECTION 1.  SALE AND PURCHASE OF SHARES

 

1.1          Sale and Purchase of Shares.  Upon the terms and subject to the
conditions contained herein, and in reliance on the representations and
warranties made by the Buyer herein,

 

--------------------------------------------------------------------------------


 

on the Closing Date, the Seller agrees to sell to the Buyer, and the Buyer
agrees to purchase from the Seller all the Shares constituting all of the issued
and outstanding shares in the share capital of BabyCare Holdings, free and clear
of all Encumbrances.

 

1.2          Consideration.  Subject to the terms of this Agreement, as full
consideration for the sale, transfer, conveyance, and delivery of the Shares and
the execution and delivery of the Transaction Documents by the Seller to the
Buyer, the Buyer shall deliver to the Seller an aggregate purchase price of no
less than US$57,836,000 (the “Purchase Price”), payable in the following manner:

 

(a)           Closing Payment.  In addition to any items the delivery of which
is made an express condition to the Buyer’s obligations at the Closing pursuant
to Section 2.2, and subject to fulfillment, to the satisfaction of the Buyer on
or prior to the Closing, or waiver by the Buyer of each of the conditions set
forth in Section 6, at the Closing, the Buyer shall pay and deliver the Purchase
Price to the Seller as follows:

 

(i)            Closing Cash Payment.  The Buyer shall pay the amount of the
applicable Closing Cash Payment as indicated in Schedule A-1 to the Seller by
wire transfer of immediately available funds to the accounts designated by the
Seller in Schedule A-1 hereto (the “Collective Accounts”, and each, a
“Collective Account”).

 

(ii)           Consideration Shares.  The Buyer shall deliver to the Seller
certificates of USANA representing such number of Consideration Shares as set
forth against the name of the Persons who are owners of the Seller and
designated by the Seller in Schedule A-2 (the “Designated Certificate Holders”,
and each, a “Designated Certificate Holder”).  Each of such certificates shall
bear the following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT AS TO THE SECURITIES UNDER SAID ACT, OR
DELIVERY OF AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE COMPANY THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE WITH THE ACT OR UNLESS SOLD IN FULL COMPLIANCE WITH RULE 144 UNDER
THE ACT.”

 

(b)           Escrow Amount.

 

(i)            In addition to the consideration provided in Section 1.2, as
security for the indemnification obligations of the Seller set forth in this
Agreement and/or any other Transaction Document, at the Closing, the Seller
agrees that the Buyer shall deliver the Escrow Amount to the Escrow Agent by
wire transfer of immediately available funds, which Escrow Amount shall be held
in escrow for a period of up to eighteen (18) months following the Closing in
accordance with the terms of an escrow agreement substantially in the form
attached hereto as Exhibit B (the “Escrow Agreement”).  Unless otherwise
expressly stated hereunder, none of the

 

2

--------------------------------------------------------------------------------


 

payments from the Escrow Amount shall be considered as liquidated damages for
any breach under this Agreement or any other Transaction Document.

 

(ii)           The Seller and the Buyer agree that, in accordance with the
Escrow Agreement, the Escrow Agent shall release the Escrow Amount and any
interest accrued thereon to the Seller on the Survival Date, or such portion of
the Escrow Amount in excess of the aggregate amount of then-outstanding claims
for indemnification made by all Buyer Indemnified Persons against the Seller
pursuant to Section 7 hereof; provided however that no such release and payment
shall be made to the extent that the Escrow Amount would, following such release
and payment, be insufficient to satisfy any then-outstanding and unpaid claims
for indemnification made by a Buyer Indemnified Person against the Seller
pursuant to Section 7 hereof or any then-outstanding payment that is demanded by
Buyer pursuant to Section 1.4(d); provided further that to the extent any
outstanding claim is resolved in favor of the Seller, any amount of remaining
Escrow Amount in excess of any remaining unresolved claims or demanded payment
shall be released to the Seller immediately in accordance with the Escrow
Agreement.

 

(iii)          Subject to the foregoing, the Seller and the Buyer agree that the
amounts in the Escrow Amount shall be released to the Buyer to satisfy claims by
the Buyer Indemnified Persons when such claims become payable under Section 7 or
any demand of payment by Buyer when such demand of payment becomes payable under
Section 1.4(d), and in accordance with the Escrow Agreement.  The Seller and the
Buyer agree that they shall issue “joint instructions” (except that the Escrow
Agent shall immediately release the amount payable to the Buyer pursuant to
Section 1.4(d) solely upon the written instruction of the Buyer) in order to
effectuate the foregoing releases and payments.

 

(iv)          Notwithstanding the foregoing, the Seller and the Buyer agree
that, in the event that the direct selling license issued to BabyCare is
cancelled or revoked by the PRC Governmental Authority any time before the
Survival Date and due to any reason other than the acts of the Buyer, any
BabyCare Company or USANA after the Closing, the full amount of the Escrow
Amount shall be released by the Escrow Agent to the Buyer immediately upon
receiving the notification of such cancellation or revocation by BabyCare or the
Buyer and the written instruction of the Buyer delivered to the Escrow Agent.

 

(v)           The Seller and the Buyer agree to take any other such actions, as
may reasonably be required by the Escrow Agent or otherwise under the Escrow
Agreement in order to effectuate the foregoing releases and payments.

 

(c)           Additional Cash Payment.  Within two (2) Business Days following
the date of effectiveness of the Registration Statement, if the Current Market
Value of the Consideration Shares is less than US$12,836,000, then the Buyer
shall pay the Additional Cash Payment to the Seller by wire transfer of
immediately available funds to the Collective Account under the name of YaoLan,
Ltd.

 

(d)           Buyer’s Payment Obligation.  The Seller hereby agrees that any
payment made to the Seller by USANA on behalf of the Buyer to fulfill the
Buyer’s payment obligations

 

3

--------------------------------------------------------------------------------


 

under this Agreement shall be deemed to be made by the Buyer itself pursuant to
the terms and conditions of this Agreement.

 

1.3          Effectiveness of Registration Statement.

 

(a)           As soon as practicable after the Closing, the Buyer shall cause
USANA to prepare and file with the U.S. Securities Exchange Commission (the
“SEC”) a registration statement registering the resale of all of the
Consideration Shares (the “Registration Statement”) under the Securities Act of
1933, as amended (the “Securities Act”) and in accordance with the following
provisions of this Section 1.3.

 

(b)           The Registration Statement shall be on Form S-3 or another
appropriate form permitting registration of the Consideration Shares, and the
Buyer shall cause USANA to use its commercially reasonable best efforts to cause
the Registration Statement to be declared effective under the Securities Act, as
promptly as practicable but in any event no later than the 120th day following
the Closing Date (or the next following Business Day if such date is not a
Business Day), and to keep such Registration Statement continuously effective
under the Securities Act until the earlier of (i) the resale of all of the
Consideration Shares in accordance with the Registration Statement and (ii) such
time as the Consideration Shares become eligible for resale pursuant to Rule 144
or any similar or analogous rule then in effect under the Securities Act, but in
no event later than the twelve (12) month anniversary of the Closing Date (the
“Effectiveness Period”). At the time the Registration Statement is declared
effective, the Designated Certificate Holders shall be named as selling security
holders in such Registration Statement and the related prospectus in such a
manner as, and to the extent necessary, to permit them to deliver such
prospectus to purchasers of the Consideration Shares in accordance with
applicable law. The Buyer shall not require the opinion of the Seller’s counsel
before authorizing the transfer of the Consideration Shares or the removal of
the legends of restricted shares for resale pursuant to Rule 144 under the
Securities Act or for distribution to partners or members of the Designated
Certificate Holders.

 

(c)           Prior to the effectiveness of the Registration Statement, the
Designated Certificate Holders and their Affiliates shall be prohibited from
doing anything, directly or indirectly, to influence or manipulate the trading
price of USANA’s common stock, including, without limitation, through trading in
USANA’s common stock or through offering, seeking or proposing to acquire or
sell USANA’s common stock, whether directly or indirectly through a third party
or through the use of derivative instruments.

 

(d)           The Seller shall cause the Designated Certificate Holders, the
BabyCare Companies, and their respective Affiliates and Representatives to,
(i) furnish in a timely manner to the Buyer upon the Buyer’s reasonable request
such further information, (ii) execute and deliver to the Buyer such other
documents, and (iii) do such other acts and things, all as the Buyer may
reasonably request for the purpose of preparing and effectuating the
Registration Statements as set forth above.

 

4

--------------------------------------------------------------------------------


 

1.4          Purchase Price Adjustments.

 

(a)           As promptly as practicable, but no later than ninety (90) days
after the Closing Date, the Buyer shall prepare and deliver to the Seller a
written statement (the “Initial WC and Cash Statement”), setting forth the
Buyer’s determination of BabyCare’s Working Capital and Net Cash as of the close
of business on the Closing Date (such Working Capital and Net Cash,
respectively, the “Closing Date Working Capital” and the “Closing Date Net
Cash”) prepared on the basis of, and using the same accounting policies,
principles, methodologies and preparations as, the Reference Balance Sheet.

 

(b)           The Seller shall notify the Buyer in writing (the “Notice of
Disagreement”) within fifteen (15) Business Days after receiving the Initial WC
and Cash Statement if the Seller disagrees with the Buyer’s calculation of the
Closing Date Working Capital or the Closing Date Net Cash.  The Notice of
Disagreement shall set forth in reasonable detail the basis for such dispute,
the dollar amounts involved and the Seller’s good faith estimate of the Closing
Date Working Capital or the Closing Date Net Cash, as applicable.  If the Seller
does not deliver a Notice of Disagreement to the Buyer within such fifteen (15)
Business Day period, then the Initial WC and Cash Statement shall be deemed to
have been accepted by the Seller, shall become final and binding upon the
parties hereof and shall be deemed the Final WC and Cash Statement.

 

(c)           During the thirty (30) Business Days immediately following the
delivery of a Notice of Disagreement, the Seller and the Buyer shall seek to
resolve any differences that they may have with respect to any matter specified
in the Notice of Disagreement.  If at the end of such thirty (30) Business Day
period the Seller and the Buyer have been unable to agree upon a Final WC and
Cash Statement, then the Seller and the Buyer shall submit to the Independent
Accounting Firm for review and resolution any and all matters that remain in
dispute with respect to the Notice of Disagreement.  The Buyer and the Seller
shall cause the Independent Accounting Firm to make a final determination (which
determination shall be binding on the parties hereto) of the Closing Date
Working Capital or the Closing Date Net Cash, as applicable, within thirty (30)
Business Days from such submission, and such final determination shall be deemed
the Final WC and Cash Statement.  The cost of the Independent Accounting Firm’s
review and determination shall be equally shared by the parties.  During the
thirty (30) Business Day review by the Independent Accounting Firm, the Buyer
and the Seller will each make available to the Independent Accounting Firm such
individuals and such information, books and records as may be reasonably
required by the Independent Accounting Firm to make its final determination.

 

(d)           If (i) the amount by which the Estimated Working Capital exceeds
the amount of the Closing Date Working Capital (as set forth in the Final WC and
Cash Statement) (such excess amount, the “WC Surplus”), or (ii) the amount by
which the Estimated Net Cash exceeds the amount of the Closing Date Net Cash (as
set forth in the Final WC and Cash Statement) (such excess amount, the “Net Cash
Surplus”), then, within five (5) Business Days after the Final WC and Cash
Statement becomes or is deemed final and binding on the parties hereto, the
Seller shall pay to the Buyer the WC Surplus or the Net Cash Surplus, whichever
is larger, together with interest accrued on such amount at the Interest Rate
from the Closing Date until the date of payment (collectively, the “Adjustment
Amount”), by wire transfer of

 

5

--------------------------------------------------------------------------------


 

immediately available funds to the account designated by the Buyer or from the
Escrow account, at the sole option of Buyer, provided that, no payment shall be
made pursuant to this subsection (d) if the Adjustment Amount is less than
US$100,000.

 

SECTION 2.  THE CLOSING

 

2.1          Time and Place of Closing.  The closing of the purchase and sale
provided for in this Agreement (the “Closing”) shall occur at the offices of
Hogan Lovells International LLP, Beijing, simultaneously with the execution of
this Agreement and the other agreements related to the transactions contemplated
hereby (the “Closing Date”).

 

2.2          Closing Deliveries by Seller.  At the Closing, the Seller shall
deliver to the Buyer each of the following items, all of which shall be in form
and substance reasonably acceptable to the Buyer.

 

(a)           (Good standing certificates) a certificate of good standing of
BabyCare Holdings dated no earlier than ten (10) Business Days prior to the
Closing Date.

 

(b)           (Registered agent’s certificate) a certificate of incumbency
executed by BabyCare Holdings’ registered agent in the Cayman Islands, dated no
earlier than ten (10) Business Days prior to the Closing Date and in
substantially the form attached hereto as Exhibit C or other similar form that
is acceptable to the Buyer, attached with a true copy of each of the following
items of BabyCare Holdings:

 

(i)            register of members immediately prior to the Closing;

 

(ii)           register of directors immediately prior to the Closing;

 

(iii)          register of mortgages and charges immediately prior to the
Closing; and

 

(iv)          applicable Constitutional Documents in effect immediately prior to
the Closing.

 

(c)           (Corporate resolutions) true copies of the board and shareholders
resolutions, including any class consents, of the Seller and BabyCare Holdings,
authorizing and approving, inter alia, (A) the Transactions; and (B) the
resignation and appointment of directors as contemplated hereunder, certified by
a director of the Seller and BabyCare Holdings, as applicable.

 

(d)           (Intentionally Deleted)

 

(e)           (Consents) true copies of duly executed Consents of all third
parties required for the Seller to consummate the Transaction, if any, in form
and substance reasonably satisfactory to the Buyer, including the necessary
Consents of the shareholders of the Seller in connection with the consummation
of the Transaction, unless such third party has waived its consent rights in
writing, certified by a director of the Seller.

 

6

--------------------------------------------------------------------------------


 

(f)            (Governmental Approvals) true copies of all Governmental
Approvals necessary for the consummation of the Transactions and the conduct of
the Business, including but not limited to the Governmental Approvals and
Consents necessary for BabyCare’s conduct of its direct selling business in the
PRC as set forth in Section 6.1(e).

 

(g)           (Transaction Documents) each Transaction Document, duly executed
by each party thereto (except the Buyer).

 

(h)           (Share certificates) all original certificates issued by BabyCare
Holdings to the Seller, representing the total number of the Shares to be sold
by the Seller to the Buyer hereunder.

 

(i)            (Instruments of transfer) instrument(s) of transfer with respect
to the applicable number of Shares to be sold to the Buyer hereunder, duly
executed by the Seller.

 

(j)            (Updated registers of members) a true copy of the updated
register of members of BabyCare Holdings, certified by the registered office or
a director of BabyCare Holdings, showing all the Shares have been sold and
transferred by the Seller to the Buyer at the Closing.

 

(k)           (Updated register of directors) a true copy of the updated
register of directors of BabyCare Holdings, certified by the registered agent or
a director of BabyCare Holdings, showing such persons designated by the Buyer
having been appointed as the directors of BabyCare Holdings as of the Closing
Date.

 

(l)            (Director resignations) resignation letters of all the existing
directors of each BabyCare Company dated and effective on or prior to the
Closing Date, and all other documents and instruments duly executed to effect
the change or appointment of the directors of each BabyCare Company to such
persons designated by the Buyer, including release of claims from such existing
directors, reasonably acceptable to the Buyer.

 

(m)          (Employment Agreement) the Employment Agreement duly executed by
each Key Employee and the applicable BabyCare Company.

 

(n)           (Intentionally Deleted)

 

(o)           (Seals and chops; Books and Records) all seal and chops of each
BabyCare Company, including but not limited to common seal, company chop,
finance chop and contract chop (if any), and a list of all seals and chops
belonging to each BabyCare Company, certified by the President or Chief
Executive Officer of the Seller, and all Books and Records of each BabyCare
Company.

 

(p)           (Change of bank signatories) a true copy of the bank mandate or
other equivalent item evidencing the withdrawal of authorized signatory
appointed or nominated by each BabyCare Company prior to the Closing Date for
purpose of operating its bank account(s) and the appointment of such
person(s) designated by the Buyer as the sole and exclusive authorized
signatory(ies) for such purpose.

 

7

--------------------------------------------------------------------------------


 

(q)           (YNML Marketing Services Agreement) the YNML Marketing Services
Agreement by and between BabyCare, Yaolan New Media Ltd. and YNML in
substantially the form of Exhibit E hereto duly executed by each party thereto.

 

(r)            (Opinion of Seller’s counsels) legal opinions from the Seller’s
Cayman Islands counsel addressed to the Buyer dated as of the Closing, in form
and substance satisfactory to the Buyer.

 

(s)            (Guarantee Agreement) the Guarantee Agreement(s) between the
Buyer and each of the shareholders of the Seller set forth in Schedule C (the
“Major Shareholders”) in substantially the form of Exhibit F hereto duly
executed by each party thereto (except for the Buyer) (the “Guarantee
Agreement”).

 

(t)            (Representation Letter) The representation letter in
substantially the form of Exhibit H hereto duly executed by the Seller (the
“Representation Letter”).

 

(u)           (Other documents) such other certificates, instruments or
documents required pursuant to the provisions of this Agreement or otherwise
necessary or appropriate to transfer the Shares in accordance with the terms
hereof and consummate the Transaction, and to vest in the Buyer full and
complete title to the Shares, free and clear of all Encumbrances.

 

2.3          Closing Deliveries by the Buyer.  At the Closing, the Buyer shall
deliver the following items to the Seller:

 

(a)           (Purchase Price)  the Closing Cash Payment and the Consideration
Shares to the Seller in accordance with Section 1.2(a) above;

 

(b)           (Escrow Agreement)  the Escrow Agreement, duly executed by the
Buyer, to the Seller; and

 

(c)           (Other documents) such other certificates, instruments or
documents required pursuant to the provisions of this Agreement or otherwise
necessary or appropriate to transfer the Shares in accordance with the terms
hereof and consummate the Transaction, and to vest in the Buyer full and
complete title to the Shares, free and clear of all Encumbrances.

 

SECTION 3.  REPRESENTATIONS AND WARRANTIES OF SELLER AND BABYCARE HOLDINGS

 

Except as set forth in the corresponding sections of the disclosure schedule of
the Seller delivered to the Buyer concurrently with the execution and delivery
of this Agreement (the “Seller Disclosure Schedule”) (provided, that if any fact
or item disclosed in any section of the Seller Disclosure Schedule shall be
relevant to any other section of this Agreement, then such fact or item shall be
deemed to be disclosed with respect to such other section of this Agreement, but
only to the extent to which it is readily apparent on its face that such fact or
item relates), the Seller hereby represents and warrants to the Buyer that, as
of the date hereof:

 

3.1          Organization, Standing and Qualification of Seller.  The Seller is
an exempted company duly incorporated and in good standing under the laws of the
Cayman Islands and has

 

8

--------------------------------------------------------------------------------


 

all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as now conducted.  The Seller is duly
qualified to transact business and is in good standing in each jurisdiction
where such qualification is required.

 

3.2          Authorization of Seller.

 

(a)           All corporate action on the part of the Seller and its respective
officers, directors, shareholders and Affiliates, and all shareholder action,
necessary for the authorization, execution, delivery and performance of this
Agreement, each Transaction Document and Ancillary Document to which it is a
party, the performance of all obligations of the Seller hereunder and thereunder
has been taken.

 

(b)           This Agreement, each Transaction Document and Ancillary Document
to which the Seller is a party will constitute (upon the execution and delivery
at the Closing) valid and legally binding obligations of the Seller, enforceable
in accordance with their respective terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

 

(c)           The execution, delivery and performance by the Seller of this
Agreement and each Transaction Document and Ancillary Document to which it is a
party, and the consummation of the Transactions contemplated hereby and thereby:
(i) will not result in any violation or default or be in conflict with or
constitute, with or without the passage of time and giving of notice, a default
under any provision of the Seller’s Constitutional Documents; (ii) will not
result in the breach of or constitute a default under any material contract,
lease, license, franchise, permit, indenture, mortgage, deed of trust, note,
agreement or other instrument to which the Seller is a party or by which it is
bound; and (iii) will not violate any Law or Order applicable to or bearing upon
the Seller or its assets or businesses.

 

(d)           The Seller is not required to obtain any Consent, including any
Governmental Authority, from any Person or any Governmental Authority in
connection with the execution, delivery and performance of this Agreement, each
Transaction Document and Ancillary Document to which it is a party or the
consummation of the Transactions contemplated hereby or thereby. There are no
Proceedings pending, or to the Knowledge of the Seller, threatened against the
Seller that would have the effect of preventing or materially delaying the
Seller from executing and delivering this Agreement or consummating any of the
transactions contemplated by this Agreement.

 

3.3          Ownership and Transfer of Shares.  The Seller is the legal and
beneficial owner of the Shares, free and clear of any and all Encumbrances.  The
Seller has the corporate power and authority to sell, transfer, assign and
deliver the Shares as provided in this Agreement, and such delivery will convey
to the Buyer good, legal and marketable title to the Shares, free and clear of
any and all Encumbrances.

 

9

--------------------------------------------------------------------------------


 

3.4          Brokers/Finders.  Except as set forth in Section 3.4 of the Seller
Disclosure Schedule, the Seller does not have any Contract, arrangement or
understanding with any broker, finder or similar agent with respect to the
Transactions.

 

3.5          Organization, Standing and Qualification of BabyCare Companies.
Each BabyCare Company is duly organized, validly existing and in good standing
(or equivalent status in the relevant jurisdiction) under, and by virtue of, the
Laws of the place of its incorporation or establishment and has all requisite
power and authority to own its properties and assets and to carry on its
business as now conducted and as proposed to be conducted, and to perform each
of its obligations hereunder and under each of the other Transaction Documents
and Ancillary Documents to which it is a party.  Each BabyCare Company is
qualified to do business and is in good standing (or equivalent status in the
relevant jurisdiction) in each jurisdiction where failure to be so qualified
would constitute a Material Adverse Effect.

 

3.6          Capitalization.

 

(a)           Capitalization of BabyCare Holdings.  As of the date hereof and
immediately prior the Closing, the authorized share capital of BabyCare Holdings
is US$200,000, divided into 200,000 Shares, 62,461 of which are outstanding and
held by the Seller.

 

(b)           Capitalization of BabyCare.  Immediately prior to the Closing, the
total investment of BabyCare is US$50,000,000 and its total registered capital
is US$20,000,000.  All of BabyCare’s registered capital has been fully paid up
and held by the Buyer of record free of any Encumbrance.  All of the Equity
Interests in BabyCare were acquired and have been held by the Buyer in trust on
behalf of the Seller pursuant to the Trust Agreement, which agreement will be
assigned to BabyCare Holdings immediately prior to Closing such that BabyCare
Holdings will be the beneficial owner of all such Equity Interests and then
terminated upon Closing resulting in the Buyer being the legal and beneficial
owner of all such Equity Interests.

 

(c)           Options.  Except for the conversion privileges of the outstanding
Shares and as disclosed in Section 3.6(c) of the Seller Disclosure Schedule,
there are no options, warrants, conversion privileges or other rights, or
agreements with respect to the issuance thereof, presently outstanding to
purchase any Equity Securities of any BabyCare Company.  Except as noted in this
Section 3.6(c) or otherwise set forth in the Seller Disclosure Schedule, no
shares of the outstanding share capital of any BabyCare Company, or shares
issuable upon exercise or exchange of any outstanding options or other shares
issuable by any BabyCare Company, are subject to any preemptive rights, rights
of first refusal or other rights to purchase such shares (whether in favor of
any BabyCare Company or any other person).

 

(d)           Outstanding Security Holders. A complete and current list of all
outstanding ultimate or beneficial shareholders and any other holders of the
Equity Securities of each BabyCare Company as of the date hereof and immediately
prior to the Closing is set forth in Section 3.6(d) of the Seller Disclosure
Schedule, indicating the type, class and number (in the case of any outstanding
options, warrants or convertible securities, the applicable exercise or
conversion price) of such Equity Securities held by each such holder.

 

10

--------------------------------------------------------------------------------


 

(e)           Valid Issuance.  All outstanding share capital or registered
capital of each BabyCare Company has been duly and validly issued (or subscribed
for), fully paid and non-assessable, and are free and clear of any Encumbrances,
except as otherwise set forth herein or as disclosed in Section 3.6(e) of the
Seller Disclosure Schedule.  No outstanding share, option, warrant, registered
capital or other Equity Security of any BabyCare Company was issued or
subscribed to in violation of the preemptive rights of any Person, terms of any
Contract or any applicable Law, including without being limited to applicable
securities Laws and any exemption therefrom, by which each such BabyCare Company
at the time of issuance or subscription was bound.  Except as set forth in
Section 3.6(e) of the Seller Disclosure Schedule and as contemplated under the
Transaction Documents, (i) there is no resolution pending to increase the share
capital or registered capital of any BabyCare Company; (ii) there is no
outstanding Contract under which any Person purchases or otherwise acquires, or
has the right to purchase or otherwise acquire, any interest in the share
capital or registered capital of any BabyCare Company; (iii) there is no
dividend which has accrued or been declared but is unpaid by any BabyCare
Company; (iv) there is no outstanding or authorized equity appreciation, phantom
equity, equity plan or similar right with respect to any BabyCare Company, and
(v) neither of the BabyCare Companies is a party or subject to any Contract that
affects or relates to the voting or giving of written consents with respect to
any of the Equity Securities of such BabyCare Company.

 

3.7          Subsidiaries.  Section 3.7 of the Seller Disclosure Schedule
contains a complete list of any subsidiaries and branches of each BabyCare
Company as of the date hereof and immediately prior to the Closing.  Except as
set forth in such section of the Seller Disclosure Schedule, neither of the
BabyCare Companies has any subsidiary, nor does any of them hold or control,
directly or indirectly, any interest in any other corporation, partnership,
trust, joint venture, association or other Entity, or maintain any other offices
or branches.

 

3.8          Financial Statements.  The Seller has delivered to the Buyer the
Financial Statements.  Such Financial Statements (i) have been prepared in
accordance with the Books and Records of each BabyCare Company, (ii) are true,
correct and complete and present fairly the financial condition of such BabyCare
Company at the date or dates therein indicated and the results of operations for
the period or periods therein specified, and (iii) have been prepared in
accordance with the GAAP applied on a consistent basis, except as to the
unaudited consolidated Financial Statements, for the omission of notes thereto
and normal year-end audit adjustments.  Specifically, but not by way of
limitation, the most recent balance sheets included within the Financial
Statements disclose all of each BabyCare Company’s debts, liabilities and
obligations of any nature, whether due or to become due, as of their respective
dates (including, without limitation, absolute liabilities, accrued liabilities,
and contingent liabilities) to the extent such debts, liabilities and
obligations are required to be disclosed on a balance sheet in accordance with
the GAAP, other than current Liabilities that were incurred after the Balance
Sheet Date in the ordinary course of business consistent with its past practices
that are not material in the aggregate.  Each BabyCare Company maintains a
standard system of accounting established and administered in accordance with
the GAAP.

 

3.9          Liabilities.  Except as disclosed in the Financial Statements and
Section 3.9 of the Seller Disclosure Schedule, neither of the BabyCare Companies
has any Liabilities, including any indebtedness for borrowed money, that it has
directly or indirectly created, incurred,

 

11

--------------------------------------------------------------------------------


 

assumed, or guaranteed, or with respect to which such BabyCare Company has
otherwise become directly or indirectly liable.

 

3.10        Title to Properties and Assets.  Each BabyCare Company has good and
marketable title to, or valid rights to use, all of its properties and assets
(whether tangible or intangible) that it purports to own (including as reflected
in its balance sheets of the Financial Statements) or that it currently uses
(except for such assets as have been spent, sold or transferred in the ordinary
course of business since the Balance Sheet Date), free and clear of any and all
Encumbrances of any party other than the lessors of such property and assets in
the case that it is leased by any BabyCare Company.  Such properties and assets
collectively represent in all material respects all properties and assets
necessary for the conduct of the business of the BabyCare Companies as presently
conducted and as proposed to be conducted, and have been properly maintained and
are in good working condition.  Each BabyCare Company has been and is in
compliance with all the leases with respect to the property and assets it
leases.

 

3.11        Proprietary Assets.

 

(a)           Ownership of Proprietary Assets.  Each of the BabyCare Companies
owns all right, title and interest in and to, free and clear of all
Encumbrances, or has all necessary and valid rights to use, all of the
Proprietary Assets, and no item of Proprietary Assets is subject to any
outstanding injunction, judgment, order, decree, ruling or charge.  Except as
set forth in Section 3.11(a) of the Seller Disclosure Schedule, each Proprietary
Assets is valid, enforceable, and subsisting, in full force and effect, and has
not been cancelled, expired or abandoned.  To the Seller’s Knowledge, there
exists no notice, claim or assertion that any item of Proprietary Assets is
invalid and is aware of any actual, threatened or pending claim, action,
opposition, re-examination, interference or cancellation proceeding with respect
thereto.  Section 3.11(a) of the Seller Disclosure Schedule contains a complete
and accurate list of each item of Proprietary Assets, including without
limitation the Proprietary Assets owned by each BabyCare Company which is a
patent, patent application, registered trademark or service mark (or
applications and renewals thereof), material unregistered trademark or service
mark (including domain name registrations), trade name, domain name, registered
copyright (or applications and renewals thereof), material unregistered
copyright and Software.

 

(b)           Use of Proprietary Assets.  The BabyCare Companies have not
interfered with, infringed upon, misappropriated or violated any rights of third
parties to the Proprietary Assets due to their use of Proprietary Assets, and
the BabyCare Companies have not received any charge, complaint, claim, demand or
notice alleging any such interference, infringement, misappropriation or
violation, nor is any BabyCare Company aware of any reasonable basis therefor. 
No third party has interfered with, infringed upon, misappropriated or violated
any rights of the BabyCare Companies to any of the Proprietary Assets. Except as
set forth in Section 3.11(b) of the Seller Disclosure Schedule, there are no
outstanding options, licenses or agreements of any kind granted by any BabyCare
Company relating to the Proprietary Assets owned by any BabyCare Company, and
such BabyCare Company is not bound by or a party to any options, licenses or
agreements of any kind with respect to the Proprietary Assets owned by any other
Person, except for standard end-user agreements with respect to commercially
available Proprietary Assets such as “off the shelf” computer software all of
which are valid and fully paid.  Each BabyCare Company has used best efforts to
protect its title and ownership in

 

12

--------------------------------------------------------------------------------


 

the Proprietary Assets owned by such BabyCare Company and the confidentiality of
its trade secrets.  To the Seller’s Knowledge, there has been no material
disclosure of any trade secrets of any BabyCare Company by any Person other than
pursuant to the terms of a non-disclosure agreement, and, to the Seller’s
Knowledge, no party to any non-disclosure agreement relating to any BabyCare
Company’s trade secrets is in breach or default thereof.

 

(c)           Work Products Owned by BabyCare Companies.  All personnel of each
BabyCare Company, including employees, agents, consultants, and contractors, who
have contributed to or participated in the conception and development of the
Proprietary Assets on behalf of such BabyCare Company with respect to the
business of such BabyCare Company, either (i) have been a party to a
“work-for-hire” arrangement or similar agreement with such BabyCare Company, in
accordance with applicable Laws, that has accorded such BabyCare Company full,
effective, exclusive, and original ownership of all tangible and intangible
property and related rights thereby arising, or (ii) have executed appropriate
instruments of assignment in favor of such BabyCare Company that have conveyed
to such BabyCare Company full, effective, and exclusive ownership of all
tangible and intangible property and related rights thereby arising.

 

(d)           Employees’ Invention.  To the Seller’s Knowledge, none of the
officers or employees or consultants of any BabyCare Company is obligated under
any agreement or contract (including licenses, covenants or commitments of any
nature) or instrument, or subject to any judgment, decree or order of any court
or Governmental Authority or instrumentality, that would interfere with the use
of his best efforts to promote the interests of such BabyCare Company or that
would conflict with the business as currently conducted or as proposed to be
conducted by such BabyCare Company, or that would prevent such officers or
employees or consultants from assigning to such BabyCare Company all Proprietary
Assets conceived, developed or reduced to practice in connection with services
rendered to such BabyCare Company.  Neither the execution nor delivery of this
Agreement or the other Transaction Document or Ancillary Document, nor the
carrying on of the business as currently conducted or as proposed to be
conducted by any BabyCare Company, will, to the Seller’s Knowledge, conflict
with or result in a breach of the terms, conditions or provisions of, or
constitute a violation or default under, any such Contract, judgment, decree or
order under which any of such officers or employees are currently obligated.  To
the Seller’s Knowledge, neither of the BabyCare Companies is or will be
necessary to utilize any inventions of any of its officers or employees (or
people it currently intends to hire) made prior to or outside the scope of their
employment by such BabyCare Company.

 

3.12        Material Contracts and Obligations.

 

(a)           For purpose of this Section 3.12, a “Material Contract” means a
Contract (oral or written) which any BabyCare Company is a party to or it is
bound by, and which

 

(i)            has an aggregate value, cost or amount, or imposes liability or
contingent liability on any BabyCare Company, in excess of US$100,000 or extends
for more than one year beyond the Closing,

 

13

--------------------------------------------------------------------------------


 

(ii)           cannot be terminated without having any Material Adverse Effect
on any BabyCare Company,

 

(iii)          is not readily able to be fulfilled or performed by a BabyCare
Company on time or without undue burden or unusual expenditure of money or
efforts,

 

(iv)          is entered into with an Interested Party of a BabyCare Company,

 

(v)           relates to the sale, issuance, grant, exercise, award, purchase,
repurchase or redemption, of, or voting rights or any other rights attached to,
any Equity Securities of a BabyCare Company,

 

(vi)          is entered into with a material customer or material supplier of a
BabyCare Company or with a Governmental Authority,

 

(vii)         involves Indebtedness, an extension of credit, a guaranty or
assumption of any obligation, or the grant of any Encumbrance,

 

(viii)        involves the acquisition or sale of a business, a merger,
consolidation, amalgamation, a partnership, joint venture, or similar
arrangement,

 

(ix)          involves the purchase, lease or disposal of any real property,

 

(x)           involves the transfer or license of any Proprietary Asset to or
from a BabyCare Company (other than licenses from commercially readily available
“off the shelf” Software), or obligates a BabyCare Company to share or develop
any Proprietary Asset with any other Person,

 

(xi)          contains change in control, exclusivity, non-competition or
similar clauses that impair, restrict or impose conditions on a BabyCare
Company’s right to offer or sell products or services in specified areas, during
specified periods or otherwise,

 

(xii)         is not in the ordinary course of business of a BabyCare Company,
or

 

(xiii)       is otherwise material to the conduct and operations of a BabyCare
Company’s business and properties.

 

(b)           All Material Contracts are listed in Section 3.12 of the Seller
Disclosure Schedule and have been made available for inspection by or, if they
are oral Contracts, have been summarized in writing for the Buyer and its
counsels.  Each Material Contract is a valid, binding and enforceable agreement
of the parties thereto, the performance of which does not violate any applicable
Law, and is and has been in full force and effect, and the terms thereof have
been complied with by the relevant BabyCare Companies and, to the Seller’s
Knowledge, by all the other parties thereto.  There are no circumstances likely
to give rise to any breach of such terms, no grounds for rescission, avoidance
or repudiation of any of the Material Contracts and no notices of violation,
default, termination or intention to terminate (whether or not such notice is in
writing) have been received in respect of any Material Contract.

 

14

--------------------------------------------------------------------------------


 

3.13        Proceedings.

 

(a)           General.  There is no Proceeding pending or, to the Seller’s
Knowledge, threatened, against any BabyCare Company or the business of the
BabyCare Companies, and  the Seller is not aware of any event or circumstance
that may form a basis for any such Proceeding.  The foregoing includes, without
limitation, Proceedings pending or threatened against the BabyCare Companies or
the business of the BabyCare Companies (or any basis therefor known to the
Seller or the BabyCare Companies) involving the prior employment of any BabyCare
Company’s employees, their use in connection with the business of the BabyCare
Companies of any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with former
employers.  Neither of the BabyCare Companies is a party or subject to the
provisions of any Order, writ, injunction, judgment or decree of any court or
Governmental Authority.  There is no Proceeding by the BabyCare Companies that
is currently pending or that any BabyCare Company intends to initiate.

 

(b)           Anti-Corruption Laws Matters.  To the Seller’s Knowledge, there
are no Proceedings pending or threatened against any BabyCare Company or any
director, officer, agent, employee, or any other Person acting for or on behalf
of such BabyCare Company, alleging a violation of any applicable Law, including
but not limited to the Anti-Corruption Laws, (A) to obtain favorable treatment
in securing business, (B) to pay for favorable treatment for business secured,
or (C) to obtain special concessions or for special concessions already
obtained, for or in respect of such BabyCare Company.

 

3.14        Compliance.

 

(a)           General Compliance.  Neither of the BabyCare Companies is in
violation, or has been in material violation at any time since its incorporation
of any applicable Law.  All Consents from any Governmental Authority and any
third party which are required to be obtained or made by the Seller or the
BabyCare Companies under applicable Laws in connection with the due and proper
establishment of each BabyCare Company and the conduct of the business or the
consummation of the Transactions contemplated under the Transaction Documents,
the absence of which would be reasonably likely to have a Material Adverse
Effect, have been obtained or completed in accordance with the relevant Laws,
are not in default, and are in full force and effect.  Neither of the BabyCare
Companies is in receipt of any notice from any Governmental Authority notifying
revocation of any permits or licenses issued to it for noncompliance or the need
for compliance or remedial actions in respect of the activities carried out
directly or indirectly by it.  In respect of Approvals, licenses or permits
requisite for the conduct of any part of the business of the BabyCare Companies
which are subject to periodic renewal,  none of the BabyCare Companies and the
Seller has any reason to believe that such requisite renewals will not be timely
granted by the relevant Governmental Authorities.

 

(b)           PRC Laws Compliance by BabyCare.  BabyCare has been conducting and
will conduct its business activities within the permitted scope of business, and
has been operating or will operate its business in full compliance with all
relevant PRC Laws and with all requisite Governmental Approvals granted by the
competent PRC Governmental Authorities.  All Approvals from any PRC Governmental
Authority, including, without limitation, the direct selling license, and any
third party which are required to be obtained or made by BabyCare under

 

15

--------------------------------------------------------------------------------


 

applicable PRC Laws in connection with the due and proper establishment of
BabyCare and the conduct of its business or the consummation of the Transactions
contemplated hereunder have been obtained or completed in accordance with the
relevant PRC Laws, and are in full force and effect and there exist no grounds
on which any such Governmental Approval may be cancelled or revoked, or BabyCare
or its Representatives may be subject to Liability for default or violation of
any Governmental Approvals, any misrepresentations or failure to disclose
information to the issuing PRC Governmental Authorities.  Without limiting the
generality of the above, BabyCare has obtained all Governmental Approvals and
Consents necessary for the conduct of its direct selling business in the PRC as
currently conducted or as currently planned or contemplated to be conducted,
which Governmental Approvals and Consents are in full force and effect as of the
date hereof and the Closing Date and will be in full force and effect for at
least eighteen (18) months following the Closing.

 

(c)           Anti-Corruption Laws Compliance.  Neither of the BabyCare
Companies or any of their respective Representatives has violated the
Anti-Corruption Laws, nor has any of the above Persons offered, paid, promised
to pay, or authorized the payment of any money, or offered, given, promised to
give, or authorized the giving of anything of value, to any Government Official
or to any Person under circumstances where there is a high probability that all
or a portion of such money or thing of value would be offered, given or
promised, directly or indirectly, to any Government Official, for the purpose of
(A) influencing any act or decision of such Government Official in his official
capacity, (B) inducing such Government Official to do or omit to do any act in
relation to his lawful duty, (C) securing any improper advantage, or
(D) inducing such Government Official to influence or affect any act or decision
of any Governmental Authority, or for purpose of assisting any BabyCare Company
in obtaining or retaining business for or with, or directing business to any
BabyCare Company.

 

(d)           Trade Organizations.  Section 3.14(d) of the Seller Disclosure
Schedule contains a complete and accurate list of all trade organizations,
associations, and other self-regulatory organizations to which any BabyCare
Company is a member.  Neither of the BabyCare Companies is in violation, or has
been in material violation of any applicable rules, regulations, policies, or
charters of any trade organizations, association, and other self-regulatory
organizations.

 

3.15        SFDA Regulatory Matters.

 

(a)           General SFDA Regulatory Matters. BabyCare has, since its
incorporation, complied with all applicable Laws issued by SFDA to the extent
applicable to the business as currently conducted and as proposed to be
conducted.  All product manufacturing activities conducted by BabyCare in the
PRC comply and have complied, since its incorporation, with all applicable good
manufacturing practices and other similar standards and requirements established
by SFDA.  BabyCare is not the subject of any investigation or administrative
review by SFDA, nor has any investigation, prosecution, or other enforcement
action been threatened by SFDA.  BabyCare has not received from SFDA any letter
or other document asserting that it has violated any of the SFDA Regulations. 
BabyCare has conducted its sales, marketing and distribution activities in full
compliance with all applicable SFDA Regulations and has not engaged in or is not
currently engaged in any pattern of business activities with the objective of
circumventing any of the SFDA Regulations.

 

16

--------------------------------------------------------------------------------


 

(b)           Industry Permits.

 

(i)            Nutritional Supplement Product Registration and Approval. 
Section 3.15(b)(i) of the Seller Disclosure Schedule sets forth a list of all
Products.  Each Product, where required under any of the SFDA Regulations, is
the subject of a Governmental Approval for nutritional supplement product
registration issued by SFDA and each such Governmental Approval, where required,
remains valid and in full force and effect.  Section 3.15(b)(i) of the Seller
Disclosure Schedule also sets forth each such Governmental Approval for
nutritional supplement product received by BabyCare, specifying the date on
which each such approval was originally issued and the length of the monitoring
period established by SFDA with respect to such approval.  None of the BabyCare
Companies and the Seller has any reason to believe that any renewal of such
product registration and approval will not be timely granted by SFDA.  Each such
product registration and approval listed in the Seller Disclosure Schedule is
valid and in full force and effect, and has been valid and in full force and
effect at all times during which BabyCare has been engaged in sales of
nutritional supplement subject to the jurisdiction of SFDA.

 

(ii)           Manufacturing Permits.  BabyCare has obtained all nutritional
supplement-related manufacturing permits from SFDA necessary for the conduct of
its manufacturing activities as previously and currently conducted and as
proposed to be conducted.  Section 3.15(b)(ii) of the Seller Disclosure Schedule
sets forth each such manufacturing permit received by BabyCare, specifying the
date on which such permit was originally issued and applicable date and period
of renewal.   None of the BabyCare Companies and the Seller has any reason to
believe that any renewal of such manufacturing permit will not be timely granted
by SFDA.  Each such manufacturing permit listed in the Seller Disclosure
Schedule is valid and in full force and effect, and has been valid and in full
force and effect at all times during which BabyCare has been engaged in
nutritional supplement-related manufacturing activities subject to the
jurisdiction of SFDA.

 

(iii)          Distribution Permits. BabyCare has obtained all nutritional
supplement-related distribution permits from SFDA necessary for the conduct of
its sales, marketing and distribution activities in relation to its Products as
previously and currently conducted and as proposed to be conducted. 
Section 3.15(b)(iii) of the Seller Disclosure Schedule sets forth each such
distribution permit received by BabyCare, specifying the date on which such
permit was originally issued and the applicable date and period of renewal
thereof.  None of the BabyCare Companies and the Seller has any reason to
believe that any renewal of such distribution permit will not be timely granted
by SFDA.  Each such distribution permit listed in the Seller Disclosure Schedule
is valid and in full force and effect, and has been valid and in full force and
effect at all times during which BabyCare has been engaged in nutritional
supplement-related sales, marketing and distribution activities subject to the
jurisdiction of SFDA.

 

(c)           Certifications and Standards.

 

(i)            Good Manufacturing Practices.  BabyCare has obtained
certifications of good manufacturing practices as adopted in the PRC covering
all operations of BabyCare where such certificates are required under any
applicable Law or any Contract by

 

17

--------------------------------------------------------------------------------


 

which BabyCare is bound.  Section 3.15(c)(i) of the Seller Disclosure Schedule
sets forth each good manufacturing practices certificate received for each
manufacturing facility of BabyCare, specifying the date on which such
certificate was originally issued and each applicable date and period of renewal
thereof.  All such good manufacturing practices certificates are valid and in
full force and effect and have been valid and in full force and effect during
any period during which such certificates were required under applicable Laws. 
None of the BabyCare Companies and the Seller has any reason to believe that any
renewal of such good manufacturing practices certificate will not be timely
granted by SFDA.

 

(ii)           Good Supply Practices.  BabyCare has obtained certifications of
good supply practices as adopted in the PRC covering all operations of BabyCare
where such certificates are required under applicable Laws or any Contract by
which BabyCare is bound.  Section 3.15(c)(ii) of the Seller Disclosure Schedule
sets forth each such good supply certificate received by BabyCare, specifying
the date on which such certificate was originally issued and each applicable
date and period of renewal thereof.  All such good supply certificates are valid
and in full force and effect and have been valid and in full force and effect
during any period during which such certificates were required under applicable
Laws.  None of the BabyCare Companies and the Seller has any reason to believe
that any renewal of such good supply certificate listed in will not be timely
granted by SFDA.

 

(iii)          Research Practices.  All research and development activities
conducted by or for BabyCare have, at all times, complied with all applicable
Laws.  All research involving human subjects conducted by or for BabyCare have
(i) been conducted in compliance with all applicable Laws governing the
protection of human subjects, (ii) had obtained the Consent of an institutional
review board (if applicable and required), (iii) had the informed Consent of the
subjects, (iv) complied with medical privacy requirements (if applicable and
required), and (v) not involved any investigator who has been disqualified as a
clinical investigator by SFDA or any other agency or has been found by any
agency with jurisdiction to have engaged in scientific misconduct.

 

(iv)          Price Controls.  BabyCare has no Knowledge of any price
adjustments or proposed price adjustments by NDRC which would adversely affect
the current pricing of any Products marketed and sold by BabyCare. 
Section 3.15(c)(iv) of the Seller Disclosure Schedule sets forth a list of all
Products for which BabyCare has obtained premium pricing status from NDRC.

 

3.16        Compliance with Other Instruments and Agreements. The Constitutional
Documents of each BabyCare Company are valid and have been duly approved or
issued (as applicable) by competent Governmental Authorities in the jurisdiction
where such BabyCare Company is incorporated.  Neither of the BabyCare Companies
is in nor shall the business as currently conducted or proposed to be conducted
result in violation, breach or default of any term or provision of the
Constitutional Documents, or of any term or provision of any Contract to which
such BabyCare Company is a party or by which it may be bound, or of any
provision of any Law applicable to or binding upon such BabyCare Company.  None
of the activities, Contracts or rights of any BabyCare Company is ultra vires or
unauthorized.  The execution, delivery and performance of and compliance with
this Agreement and any other Transaction Document and Ancillary Document and the
consummation of the Transactions contemplated hereby and thereby will not result
in any such violation, breach or default, or be in conflict with or constitute,
with or without the passage of time or the giving of notice or both, either a
default under any BabyCare Company’s Constitutional Documents or any Contract to
which such BabyCare Company is a party or by which it may be bound, or, to the
Seller’s Knowledge, a violation of any Law or an event which results in the
creation of any Encumbrance upon any asset of any BabyCare Company.

 

18

--------------------------------------------------------------------------------


 

3.17        Disclosure.  The Seller has fully provided the Buyer with all
information necessary or desirable for the Buyer to decide whether to purchase
the Shares and all information that the Seller believes to be reasonably
necessary to enable the Buyer to make such decision.  No representations or
warranties made by the Seller in this Agreement and no information or materials
provided by the Seller to the Buyer in connection with the negotiation or
execution of this Agreement or any other Transaction Document contains any
untrue statement of a material fact, or omits to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances in which they are made, not misleading.

 

3.18        Insurance. Except as set forth in Section 3.18 of the Seller
Disclosure Schedule, BabyCare has obtained and maintains the insurance coverage
of the same types and at the same coverage levels as other similarly situated
companies in the same industry in which BabyCare operates its business or
possesses its properties and assets, in accordance with its best commercial
practices.  To the Seller’s Knowledge, nothing has been done or omitted to be
done by or on behalf of BabyCare which would make any policy of insurance void
or voidable or enable the insurers to avoid the same and there is no claim
outstanding under any such policy and, to the Seller’s Knowledge, there are no
facts or circumstances likely to give rise to such claim or result in an
increased rate of premium.  All information furnished in obtaining or renewing
the insurance policies of BabyCare was correct, full and accurate when given and
any change in that information required to be given was correctly given. 
BabyCare is not in default under any of these policies.  BabyCare has not
suffered any uninsured losses or waived any rights of material or substantial
value or allowed any insurance to lapse.  No claim under any policy of insurance
taken out in connection with the business or assets of BabyCare is outstanding
and, to the Seller’s Knowledge, there are no facts or circumstances likely to
give rise to such a claim.

 

3.19        Activities Since Balance Sheet Date.  Since the Balance Sheet Date,
except as contemplated in the Transaction Documents, with respect to each
BabyCare Company, there has not been:

 

(a)           any change in the assets, liabilities, financial condition or
operating results of such BabyCare Company from that reflected in the Financial
Statements, except changes in the ordinary course of business of such BabyCare
Company that have not been adverse to such BabyCare Company;

 

(b)           any change in the contingent obligations of such BabyCare Company
by way of guarantee, endorsement, indemnity, warranty or otherwise;

 

(c)           any damage, destruction or loss, whether or not covered by
insurance, adversely affecting the assets, properties, financial condition,
operating results, prospects or business of such BabyCare Company (as presently
conducted and as proposed to be conducted);

 

(d)           any waiver by such BabyCare Company of a valuable right or of any
debt;

 

(e)           any satisfaction or discharge of any Encumbrance or payment of any
Indebtedness or obligation by such BabyCare Company, except such satisfaction,
discharge or

 

19

--------------------------------------------------------------------------------


 

payment made in the ordinary course of business of such BabyCare Company that do
not constitute or result in, the aggregate, a Material Adverse Effect;

 

(f)            any change or amendment to a Material Contract or arrangement by
which such BabyCare Company or any of its assets or properties is bound or
subject, except for changes or amendments which are expressly provided for or
disclosed in this Agreement;

 

(g)           any change in any compensation arrangement or agreement with any
present or prospective employee, contractor or director other than normal
budgeted adjustments consistent with its past practices;

 

(h)           any sale, assignment or transfer of any Proprietary Assets or
other intangible assets of such BabyCare Company;

 

(i)            any resignation or termination of employment with any Key
Employees;

 

(j)            any mortgage, pledge, transfer of a security interest in, or
Encumbrance created by such BabyCare Company, with respect to any of such
BabyCare Company’s properties or assets, except for Encumbrances for taxes not
yet due or payable;

 

(k)           any debt, obligation, or liability incurred, assumed or guaranteed
by such BabyCare Company individually in excess of US$50,000, or in excess of
US$100,000 in the aggregate;

 

(l)            any declaration, setting aside or payment or other distribution
in respect of any of such BabyCare Company’s Equity Securities, or any direct or
indirect redemption, purchase or other acquisition of any of such Equity
Securities by such BabyCare Company;

 

(m)          any failure to conduct business in the ordinary course of business;

 

(n)           any transactions with any Interested Party of any BabyCare
Company;

 

(o)           any other event or condition of any character which could
reasonably be expected to constitute or result in a Material Adverse Effect; or

 

(p)           any agreement or commitment by the Seller or any BabyCare Company
to do any of the things described above.

 

3.20        Environmental Issues.

 

(a)           Compliance with Environmental Laws.  BabyCare is currently in
compliance with all Environmental Laws and has at all times complied with all
Environmental Laws.

 

(b)           Hazardous Substance.  BabyCare has not engaged in or permitted
nor, to the Seller’s Knowledge, has any previous owner or occupier engaged in or
permitted any operations or activities upon the assets owned or used by BabyCare
involving the use, storage, handling, release, treatment, manufacture,
processing, deposit, transportation or disposal of any

 

20

--------------------------------------------------------------------------------

 


 

Hazardous Substance, or any substance regulated by the Environmental Laws.  No
discharge, release, leaching, emission or escape into the Environment (including
the assets owned or used by BabyCare) of any Hazardous Substance or any
substance regulated by the Environmental Laws has occurred or is occurring in
the conduct of the business or any former business of BabyCare or in connection
with or in relation to any assets of BabyCare while such assets were in the
ownership or under the control of BabyCare and no such discharge, release,
leaching, emission or escape has occurred or is occurring for which BabyCare
might otherwise be held liable.

 

(c)           Environmental Permits.  BabyCare has obtained all Environmental
permits for the carrying on of its business.  All such Environmental permits are
valid and subsisting and, to the Seller’s Knowledge, there is no reason that any
of them should be varied, suspended, cancelled, revoked or not renewed upon
expiry on substantially the same terms.  BabyCare has at all times complied with
the terms and conditions of its Environmental permits.

 

(d)           No Environmental Proceedings.  There have not been nor are there
pending or, to the Seller’s Knowledge, threatened civil or criminal actions,
notices of violations, investigations, administrative proceedings or written
communications from any Governmental Authority under any Environmental Law
against BabyCare or any of its assets and, to the Seller’s Knowledge, there are
no facts or circumstances which may give rise to the same.

 

3.21        Customers, Distributors and Suppliers.

 

(a)           Customers.  All Contracts with customers were entered into by or
on behalf of BabyCare and were entered into in the ordinary course of business
for usual quantities and at normal prices.  Each such Contract of BabyCare with
a customer involves commitments of not less than the published list price on the
standard Contract used by BabyCare.

 

(b)           Suppliers.  All Contracts with suppliers were entered into by or
on behalf of BabyCare and were entered into in the ordinary course of business
for usual quantities and at normal prices. Section 3.21(b) of the Seller
Disclosure Schedule sets forth an accurate, correct and complete:

 

(i)            list of the 15 largest suppliers of BabyCare, determined on the
basis of costs of items purchased for the six (6) month period ended June 28,
2010; and

 

(ii)           list of all sole source suppliers of BabyCare that received more
than US$50,000 from BabyCare (on a annualized basis) for the fiscal year ended
December 31, 2009.

 

(c)           Section 3.21(c) of the Seller Disclosure Schedule sets forth the
pricing policy and all other material terms and policies related to the
distribution and sale of the Products and BabyCare’s direct selling business.

 

21

--------------------------------------------------------------------------------


 

(d)           BabyCare has not entered into any Contract under which BabyCare is
restricted from selling, licensing or otherwise distributing any Products to any
class of customers, in any geographic area, during any period of time or in any
segment of the market.  There is no purchase commitment which provides that any
supplier will be the exclusive supplier of BabyCare or distributor.  There is no
purchase commitment requiring any BabyCare Company to purchase the entire output
of a supplier.

 

(e)           BabyCare has not received any notice or other communication, has
not received any other information indicating, and otherwise has no Knowledge,
that any current customer, supplier or distributor identified in the Seller
Disclosure Schedule may cease dealing with BabyCare, may otherwise materially
reduce the volume of business transacted by such Person with BabyCare or
otherwise is materially dissatisfied with the service BabyCare provides such
Person.  The Seller and the BabyCare Companies have no reason to believe that
any such Person will cease to do business with BabyCare after, or as a result
of, consummation of the Transaction contemplated under the Transaction
Documents, or that such Person is threatened with bankruptcy or insolvency.  To
the Seller’s Knowledge, there exists no fact, condition or event which may, by
itself or in the aggregate, adversely affect its relationship with any such
Person.

 

3.22        Tax Matters.

 

(a)           General.  The provisions for Taxes in the respective Financial
Statement are sufficient for the payment of all accrued and unpaid applicable
Taxes of each BabyCare Company, whether or not assessed or disputed as of the
date of each such balance sheet.  Each BabyCare Company has duly and timely
filed all Tax Returns required to have been filed by it and all such Tax Returns
are true, correct, and complete in all material respects.  Each BabyCare Company
has withheld and paid all Taxes that are required to be withheld or due and
payable (whether or not shown on any Tax Return), including the Taxes in
connection with any amounts due or owing to any employee, independent
contractor, creditor, stockholder or other third party, and no Tax Encumbrances
are currently in effect against any of the assets of any BabyCare Company.
 Neither of the BabyCare Companies is subject to any waivers of applicable
statutes of limitations with respect to Taxes for any year.  Since the Balance
Sheet Date, neither of the BabyCare Companies has incurred any Taxes,
assessments or governmental charges other than in the ordinary course of
business and each BabyCare Company has made adequate provisions on its books of
account for all Taxes, assessments and governmental charges with respect to its
business, properties and operations for such period.  All preferential Tax
treatments enjoyed by any BabyCare Company on or prior to the Closing are set
forth in Section 3.22(a) of the Seller Disclosure Schedule and have been in
compliance with all applicable Laws and will not be subject to any retroactive
deduction or cancellation except as a result of retroactive effects of changes
in applicable Laws.  Neither of the BabyCare Companies is treated as a resident
for Tax purposes of, or is otherwise subject to income Tax in, a jurisdiction
other than the jurisdiction in which it has been established.

 

(b)           TRE Representation.  The Seller and BabyCare Holdings are operated
and managed by their personnel residing in PRC.  Management of daily operations
and finance activities are performed in Beijing, PRC.  The main accounting
books, minutes of board meetings, and other important assets of the Seller and
BabyCare Holdings were kept at an

 

22

--------------------------------------------------------------------------------


 

executive office located in Beijing, PRC.  Senior management personnel for both
Seller and BabyCare Holdings reside in PRC.  To the Seller’s best Knowledge
based on due inquiry, the companies would be deemed to be PRC Tax Residence
Enterprises according to Article 2, Paragraph 2 of PRC Corporate Income Tax Law
and Article 4 of Detailed Rules of PRC Corporate Income Tax Law and with a broad
application of the Circular Guoshuifa 2009 No.82 issued by the State
Administration of Taxation in April of 2009.  Due to losses incurred by BabyCare
Holdings in the periods after January 1st, 2008, there are no outstanding PRC
tax liabilities exist at BabyCare Holdings as of the date hereof and the Closing
Date.

 

(c)           Tax Authority.  There have been no examinations or audits of any
Tax Returns by any applicable Governmental Authority. No written claim has ever
been made by any Governmental Authority in a jurisdiction where the BabyCare
Companies do not file Tax Returns that any BabyCare Company is or may be subject
to taxation by that jurisdiction.  Neither of the BabyCare Companies has
received notice of any proposed or determined Tax deficiency or assessment from
any Governmental Authority.  No issues relating to Taxes of any BabyCare Company
were raised by the relevant Governmental Authorities in any completed audit or
examination.

 

3.23        Interested Party Transactions.  Except as disclosed in Section 3.23
of the Seller Disclosure Schedule, no Interested Party (a) currently has or has
had any direct or indirect interests in any Contract to which any BabyCare
Company is a party or by which it or its properties may be bound or affected, or
in any Person with which any BabyCare Company has a business relationship, or
(b) is indebted to any BabyCare Company nor is any BabyCare Company indebted (or
committed to make loans or extend or guarantee credit) to any Interested Party
(other than for accrued salaries, reimbursable expenses or other standard
employee benefits).

 

3.24        Employee Matters.

 

(a)           General. Each BabyCare Company (i) is in compliance in all aspects
with all applicable Laws respecting employment, employment practices and terms
and conditions of employment, including without limitation the applicable PRC
Laws pertaining to welfare funds, social benefits, medical benefits, insurance,
retirement benefits and pensions; (ii) has withheld and reported all amounts
required by any applicable Law or any Contract to be withheld and reported with
respect to wages, salaries and other payments to employees; (iii) is not liable
for any arrear of wages, Tax or penalty for failure to comply with any of the
foregoing; and (iv) other than as required by applicable Laws, is not liable for
any payment to any trust or fund governed by or maintained by or on behalf of
any Governmental Authority with respect to unemployment compensation benefits,
social security or other benefits or obligations for employees.  There are no
pending, threatened or reasonably anticipated Proceedings against any BabyCare
Company under any worker’s compensation policy or long-term disability policy. 
None of the BabyCare Companies has direct or indirect liability with respect to
any misclassification of any person as an independent contractor rather than as
an employee.

 

(b)           Employment Relations.  Each employee, officer, director and
consultant of the BabyCare Companies has duly executed an employment agreement
containing confidentiality, non-compete and intellectual property rights
assignment provisions, which

 

23

--------------------------------------------------------------------------------


 

agreement is in full force and effect and binding upon and enforceable against
each such Person, and to the Seller’s Knowledge, none of the employees,
officers, directors or consultants is in violation thereof.  None of the
BabyCare Companies and the Seller is aware that any Key Employee intends to
terminate his or her employment with any BabyCare Company, nor does any BabyCare
Company have a present intention to terminate the employment of any Key
Employee.  Except as set forth in Section 3.24(b) of the Seller Disclosure
Schedule, there is no share incentive, share option, profit sharing, bonus or
other incentive arrangement for or affecting any current or former employee or
worker of any BabyCare Company.  Except as required by applicable Laws, none of
the BabyCare Companies has or maintains any employee benefit plan, employee
pension plan, medical insurance, or life insurance to which any BabyCare Company
contributed or is obligated to contribute thereunder for current or former
employees of any BabyCare Company.

 

3.25        No Other Business.

 

(a)           BabyCare Holdings.  BabyCare Holdings was formed solely to acquire
and hold Equity Securities in BabyCare and since its formation has not engaged
in any other business and has not incurred any Liability in the course of its
business of acquiring and holding its Equity Securities in BabyCare.

 

(b)           BabyCare.  BabyCare is engaged solely in the Business since its
formation and has not engaged in any other business activities.

 

3.26        Minute Books. The minute books of each BabyCare Company that have
been made available to the Buyer contain a complete summary of all meetings and
actions taken by directors, shareholders or owners of such BabyCare Company
since its formation, and reflect all transactions referred to in such minutes
accurately in all respects.

 

3.27        Brokers/Finders.  Neither of the BabyCare Companies has any
Contract, arrangement or understanding with any broker, finder or similar agent
with respect to the Transactions.

 

3.28        Obligations of Management.  Except as set forth in Section 3.28 of
the Seller Disclosure Schedule, each Key Employees is currently devoting all of
his or her working time to the conduct of the business of the BabyCare
Companies.  Except as contemplated under this Agreement or other Transaction
Documents or Ancillary Document, none of the Key Employees is planning to work
less than full time at the BabyCare Companies in the future.  None of the Key
Employees, directly or indirectly, owns, manages, is engaged in, operates,
controls, works for, consults with, renders services for, does business with,
maintains any interest in (proprietary, financial or otherwise) or participates
in the ownership, management, operation, or control of, any Person whose
products or activities are the same as, similar to or in any way competitive
with any of the Products or activities of the Business as currently conducted or
as currently contemplated by the BabyCare Companies to be conducted in the PRC.

 

3.29        Insolvency.  Both prior to and after the Closing, (a) the aggregate
assets of each BabyCare Company, at a fair valuation, exceeds or will exceed the
aggregate debt of each such entity, as the debt becomes absolute and mature, and
(b) none of the BabyCare Companies has

 

24

--------------------------------------------------------------------------------


 

incurred or intends to incur, and will not have incurred or intended to incur
debt beyond its ability to pay such debt as such debt becomes absolute and
matures.  There has not been commenced against any BabyCare Company an
involuntary case under any applicable national, provincial, city, local or
foreign bankruptcy, insolvency, receivership or similar Law now or hereafter in
effect, or any Proceeding for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its property or for the winding up or liquidation
of its affairs.

 

3.30        Full Disclosure. None of the representations and warranties
contained in this Section 3, when all such representations and warranties are
read together in their entirety, (i) contains any untrue statement of fact or
(ii) omits or will omit to state any fact necessary to make such representations
and warranties (in light of the circumstances under which they were made) not
misleading.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES OF BUYER AND USANA

 

The Buyer and USANA hereby jointly and severally make the following
representations and warranties to the Seller as of the date hereof.

 

4.1          Organization and Good Standing.  Each of Buyer and USANA is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and has all requisite power and authority
to own, lease and operate its properties and to carry on its business as now
being conducted.  Each of Buyer and USANA is duly qualified or licensed to
conduct business and is in good standing in each jurisdiction where the
character of the properties owned, leased or operated by it or the nature of its
business makes such qualification or licensing necessary, except where the
failure to be so duly qualified or licensed and in good standing would not have
a Material Adverse Effect.

 

4.2          Authority.  Each of Buyer and USANA has all necessary power and
authority to execute and deliver this Agreement and the other Transaction
Documents, to perform its obligations hereunder, and to consummate the
Transaction.  The execution and delivery of this Agreement and the other
Transaction Documents and the consummation by each of Buyer and USANA of the
Transaction have been duly and validly authorized by all requisite action and no
other corporate proceeding on the part of each of Buyer and USANA is necessary
to authorize this Agreement and the other Transaction Documents or to consummate
the Transaction.  This Agreement has been, and at Closing the other Transaction
Documents will be, duly and validly executed and delivered by each of Buyer and
USANA.   This Agreement constitutes, and at Closing the other Transaction
Documents will constitute, the legal, valid and binding obligation of each of
Buyer and USANA, enforceable against each of Buyer and USANA in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws and equitable principles
related to or limiting creditors’ rights generally and by the availability of
equitable remedies and defenses.

 

4.3          No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents by each of Buyer and USANA do not
and will not, with or without notice or lapse of time, conflict with or violate
either the Buyer’s or USANA’s Certificate of Incorporation or bylaws or
equivalent organizational documents, or any Legal

 

25

--------------------------------------------------------------------------------


 

Requirement applicable to the Buyer or USANA or by which any property or asset
of the Buyer or USANA is bound or affected, except where the existence of such
conflict or violation would not, individually or in the aggregate, have a
Material Adverse Effect.

 

4.4          Valid Issuance of Consideration Shares.  The Consideration Shares,
when issued by USANA and sold and delivered by Buyer to the Seller in accordance
with Section 1.2(a)(ii) of this Agreement, will be duly and validly issued,
fully paid and non-assessable.

 

4.5          Financial Capacity.  At the Closing, the Buyer shall have
sufficient funds, or shall have procured adequate financing, to enable the Buyer
to consummate the Transaction in accordance with the terms and conditions
hereof.

 

4.6          Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transaction based upon arrangements made by or on behalf of the Buyer.

 

4.7          Full Disclosure. None of the representations and warranties
contained in this Section 4, when all such representations and warranties are
read together in their entirety, (i) contains any untrue statement of fact or
(ii) omits or will omit to state any fact necessary to make such representations
and warranties (in light of the circumstances under which they were made) not
misleading.

 

SECTION 5.  ADDITIONAL AGREEMENTS

 

5.1          Non-Solicitation.

 

(a)           Seller’s Non-Solicitation Covenants.  From and after the Closing
until the eighteen-month anniversary of the Closing Date, the Seller shall not,
and shall cause each of its Major Shareholders not to, directly or indirectly:

 

(i)            at any time, either for itself or for any other Person, solicit
or encourage, or take any action intended to solicit or encourage, any employee,
director, partner, independent contractor or consultant of the Buyer or any
Affiliate of the Buyer to terminate, discontinue or alter his, her or its
relationship with the Buyer or any such Affiliate, or in any other way interfere
with the relationship between any such Person and the Buyer or any such
Affiliate;

 

(ii)           at any time, employ or otherwise engage as a contractor or
consultant any Person employed or engaged as a contractor or consultant by the
Buyer or any Affiliate of the Buyer during such Person’s employment or
engagement with the Buyer or any such Affiliate or for one year following
termination of such employment or engagement; or

 

(iii)          at any time, divert or attempt to divert from the Buyer or any
Affiliate of the Buyer any business of any kind in which they are engaged, or
otherwise induce or attempt to induce any supplier or customer of the Business
to terminate, discontinue or alter his, her or its relationship with the Buyer
or any Affiliate of the Buyer.

 

26

--------------------------------------------------------------------------------


 

(b)           Non-solicitation Covenants: Scope and Choice of Law.

 

(i)            It is the intention of the parties that these covenants be
enforced to the greatest extent (but to no greater extent), as to time,
geography, and scope, as is permitted by the Laws of that jurisdiction whose Law
is found to be applicable to any acts in breach of these covenants.  These
covenants shall be governed by and construed according to that Law (from among
those jurisdictions arguably applicable to this Agreement and those in which a
breach of this Agreement is alleged to have occurred or to be threatened) which
best gives them effect.  The prohibitions in each of subsection (a)(i) to
(a)(iii) of this Section 5.1 shall be deemed, and shall be construed as separate
and independent agreements between the Buyer and the Seller.

 

(ii)           If any such agreement or any part of such agreement is held
invalid, void or unenforceable by any court of competent jurisdiction, such
invalidity, voidness, or unenforceability shall in no way render invalid, void,
or unenforceable any other part of them or any separate agreement not declared
invalid, void or unenforceable; and this Agreement shall in such case be
construed as if the invalid, void, or unenforceable provisions were omitted.

 

(iii)          If any court of competent jurisdiction shall determine that the
provisions of this Section 5.1 exceed the time, geographic or scope limitations
permitted by applicable law, then such provisions shall nevertheless be
enforceable by such court against the Seller and/or the relevant shareholders of
the Seller upon such shorter term, or within such lesser geographic area or
scope, as may be determined by such court to be reasonable and enforceable.

 

(c)           Assignment by the Buyer.  The parties agree that the covenants of
Seller not to compete contained in this Section 5.1 may be assigned by the Buyer
to any Person to whom may be transferred the Shares or the Business of the
BabyCare Companies by the sale or transfer of their business and assets or
otherwise.  It is the parties’ intention that these covenants of the Seller
shall inure to the benefit of any Person that may succeed to the Business of the
BabyCare Companies (as acquired by the Buyer under this Agreement) with the same
force and effect as if these covenants were made directly with such successor.

 

(d)           Injunctive Relief.  The parties agree that in the event of a
breach by the Seller of any of the covenants set forth in this Section 5.1,
monetary damages alone would be inadequate to fully protect the Buyer from, and
compensate the Buyer for, the harm caused by such breach or threatened breach. 
Accordingly, the Seller agrees that if it breaches or threatens breach of any
provision of this Section 5.1, the Buyer shall be entitled to, in addition to
any other right or remedy otherwise available, injunctive relief restraining
such breach or threatened breach and to specific performance of any such
provision of this Section 5.1.  The Buyer shall not be required to post a bond
or other security in connection with, or as a condition to, obtaining such
relief before a court of competent jurisdiction.

 

5.2          Confidentiality.

 

(a)           Each party shall, and shall cause its Representatives to maintain
in strict confidence, and will cause their respective Representatives to
maintain in strict confidence, any written, oral, or other information obtained
in confidence from another party in connection with this Agreement or the
Transactions contemplated hereunder, unless (i) such information is already
known to such party or to others not bound by a duty of confidentiality or such
information becomes publicly available through no fault of such party, (ii) the
use of such

 

27

--------------------------------------------------------------------------------


 

information is necessary or appropriate in making any filing or obtaining any
Consent or Government Approval required for the consummation of the Transactions
contemplated hereunder, or (iii) the furnishing or use of such information is
required by applicable Legal Requirements.

 

(b)           If the Transactions contemplated hereunder are not consummated for
any reason, each party will return or destroy as much of such written
information as the other party may reasonably request. Whether or not the
Closing takes place, each of the Seller and the BabyCare Companies waive any
cause of action, right, or claim arising out of the access of the Buyer or its
Representatives to any trade secrets or other confidential information of the
Seller or the BabyCare Companies except for the intentional competitive misuse
by the Buyer of such trade secrets or confidential information.

 

(c)           Without limiting the foregoing, no party shall issue any press
release or make any public announcement relating to the Transaction without the
prior written approvals of the Buyer and the Seller, which approval shall not be
unreasonably withheld or delayed; provided, however, that this Section 5.2 shall
not restrict the Buyer from publically announcing the terms of the Transaction
as may be required by applicable Law, as long as a copy of such public
announcement is provided to the Seller in advance.

 

5.3          Termination of Trademark License Agreement.  The Seller agrees that
it shall, as soon as possible but no later than two hundred seventy (270) days
after the Closing, at its own expense as to travel and communications by
Seller’s personnel, deliver to Buyer the documents, in the form and substance
satisfactory to Buyer, that provide (A) that Seller undertakes to obtain from
Discovery Toys, Inc. a waiver of its rights and claims for all the outstanding
royalties payable by BabyCare to the account of Discovery Toys, Inc. and other
rights or claims it may have as contemplated under the Trademark License
Agreement, and (B) that the relevant provision regarding the payment arrangement
under the Trademark License Agreement has been amended to the satisfaction of
Buyer.

 

SECTION 6.  CONDITIONS TO CLOSING

 

6.1          Conditions Precedent to Obligations of the Buyer.  The obligations
of the Buyer to consummate the Transaction are subject to the satisfaction of
the following conditions, unless waived by the Buyer in writing:

 

(a)           Representations and Warranties.  The representations and
warranties of the Seller set forth in this Agreement, or in any written
statement or certificate that shall be delivered to the Buyer under this
Agreement shall be true and correct on and as of the date made and as of the
Closing Date as if made on the date thereof (except to the extent such
representation or warranty specifies an earlier date).

 

(b)           Performance of Obligations.  Each of the Seller and the BabyCare
Companies shall have performed all obligations and covenants required to be
performed by it under this Agreement and any other agreement or document entered
into in connection herewith prior to the Closing Date.

 

(c)           Corporate Approval.  Each of the Seller and the BabyCare Companies
shall have obtained the consent of its directors and/or stockholders and/or
shareholders and shall

 

28

--------------------------------------------------------------------------------


 

have completed all action required by all applicable Laws and its Constitutional
Documents for the purpose of approving this Agreement, the other Transaction
Documents and the consummation of the Transaction in accordance with the terms
and conditions hereunder and thereunder.

 

(d)           Consents and Waivers for the Transactions.  Each of the Seller and
the BabyCare Companies shall have obtained any and all Governmental Approvals
and Consents necessary for the consummation of the Transactions as contemplated
under the Transaction Documents, including but not limited to the Consent and
waiver of the shareholders of the Seller of any consent rights, rights of first
refusal, preemptive rights and all similar rights in connection with the
consummation of the Transactions.  Each of such Governmental Approvals and
Consents shall be in full force and effect as of the Closing, and copies of
which shall have been delivered to the Buyer on or prior to the Closing.

 

(e)           Governmental Approvals and Consents for the Business.  Each of the
BabyCare Companies shall have obtained any and all Governmental Approvals and
Consents necessary for the conduct of the Business as currently conducted or as
currently planned or contemplated to be conducted, which Governmental Approvals
and Consents shall be in full force and effect as of the Closing, and copies of
which shall have been delivered to the Buyer on or prior to the Closing.

 

(f)            Due Diligence. The Buyer shall have completed to its satisfaction
the business, legal, financial due diligence investigation of the BabyCare
Companies.

 

(g)           Legal Requirements.  No Legal Requirement shall be in effect which
prohibits or materially restricts the consummation of the Transaction at the
Closing, or which otherwise adversely affects in any material respect the right
or ability of the Buyer to own, operate or control the Shares, in whole or
material part, and no Proceeding is pending or threatened in writing by a
Governmental Authority which is reasonably likely to result in a Legal
Requirement having such an effect.

 

(h)           Execution of Transaction Documents.  Each Transaction Document and
Ancillary Document shall have been duly executed and delivered by all the
parties thereto (except the Buyer).

 

(i)            Pet Lane Asset Transfer. The Buyer shall enter into an agreement
with a third party transferee (the “Pet Lane Transferee”) in form and substance
satisfactory to the Buyer for, and consummate, the following transactions (such
agreement, the “Pet Lane Asset Transfer Agreement”): (A) the transfer of all
Excluded Pet Lane Assets to the Pet Lane Transferee, and (B) the assumption of
all Excluded Pet Lane Liabilities by the Pet Lane Transferee.  As a result of
such agreement and consummation of the transactions contemplated therein, the
Buyer shall become the wholly-owned subsidiary of USANA or USANA’s Affiliates,
the Trust Agreement shall be terminated upon Closing and the Management Services
Agreement shall be terminated when the Trust Agreement is terminated.

 

(j)            Discharge of Indebtedness and Removal of Encumbrances.  Each
BabyCare Company shall have fully paid, discharged or satisfied all Indebtedness
(except for

 

29

--------------------------------------------------------------------------------


 

Indebtedness incurred in relation to the leases listed in Section 3.12(b) of the
Disclosure Schedule or budgeted accounts payable incurred in its ordinary course
of business) and shall have removed or caused to be removed all Encumbrances
created on any of its assets, and evidence of such payment, discharge or
satisfaction shall have been provided to the Buyer to its satisfaction.

 

(k)           Assignment and Termination of Trust Agreement. The Seller shall
have duly assigned all its rights and obligations under the Trust Agreement to
BabyCare Holdings to the satisfaction of Buyer, with such Trust Agreement to be
terminated upon Closing.

 

(l)            Closing Deliveries.  The Seller shall have delivered to the Buyer
all of the closing documents and agreements set forth in Section 2.2.

 

6.2          Conditions Precedent to Obligations of Seller.  The obligations of
the Seller to consummate the Transactions are subject to the satisfaction of the
following conditions, unless waived by the Seller in writing:

 

(a)           Representations and Warranties.  The representations and
warranties of the Buyer and USANA set forth in this Agreement, or in any written
statement or certificate that shall be delivered to the Seller by the Buyer or
USANA under this Agreement shall be true and correct on and as of the date made
and as of the Closing Date as if made on the date thereof (except to the extent
such representation or warranty specifies an earlier date).

 

(b)           Performance of Obligations.  Each of the Buyer and USANA shall
have performed all obligations and covenants required to be performed by it
under this Agreement and any other agreement or document entered into in
connection herewith prior to the Closing Date.

 

SECTION 7. INDEMNIFICATION

 

7.1          Survival of Representations and Warranties.

 

(a)           All representations and warranties of the Seller in this Agreement
or any other Transaction Document shall survive the Closing for a period of up
to eighteen (18) months following the Closing Date (the “Survival Date”);
provided, that:

 

(i)            there shall be no expiration date in the case of claims for fraud
or willful misrepresentation by Seller; and

 

(ii)           any claim for indemnification based upon a breach of any such
representation or warranty and asserted prior to the Survival Date by written
notice in accordance with Section 7.4 shall survive until final resolution of
such claim.

 

(b)           The representations and warranties contained in this Agreement
(and any right to indemnification for breach thereof) shall not be affected by
any investigation, verification or examination by any party hereto or by any
Representative of any such party or by any such party’s Knowledge of any facts
with respect to the accuracy or inaccuracy of any such representation or
warranty.

 

30

--------------------------------------------------------------------------------

 


 

7.2          Indemnification by Seller.  Subject to the limitations set forth in
this Section 7, the Seller shall indemnify, defend and hold harmless the Buyer
and its Representatives (collectively, the “Buyer Indemnified Persons”) from and
against any and all Damages, whether or not involving a third party claim,
including reasonable attorneys’ fees (collectively, the “Buyer Damages”),
arising out of, relating to or resulting from:

 

(a)           any breach of a representation or warranty of the Seller contained
in this Agreement or in any other Transaction Document;

 

(b)           any breach of a covenant or agreement of the Seller or BabyCare
Holdings (with respect to the covenant or agreement of BabyCare Holdings, such
breach prior to the Closing) contained in this Agreement or in any other
Transaction Document; or

 

(c)           any and all Taxes of the BabyCare Companies with respect to any
periods ending on or prior to the Closing Date (including without limitation to
its Tax obligations associated with the transactions contemplated under this
Agreement), or with respect to the portion through the Closing Date of a period
that commences before and ends after the Closing Date; any and all costs and
expenses incurred by the BabyCare Companies in connection with compliance
matters relating to Taxes covered by this subsection (c), including costs and
expenses relating to Tax Return preparation and disputes with taxing
authorities; and any and all Taxes arising as a result of the transactions
contemplated by this Agreement, including share transfer Taxes.  In addition to
the indemnification obligation of Seller set forth under this provision, prior
to the Survival Date the Seller or its Representatives shall address any future
tax inquiries as so provided if any BabyCare Company is contacted by any PRC
Governmental Authority or the agent designated by any PRC Governmental Authority
with respect to a PRC tax audit associated with the transaction or with BabyCare
Holdings’ operations prior to the transaction.

 

7.3          Indemnification by the Buyer and USANA.  Subject to the limitations
set forth in this Section 7, the Buyer and USANA shall jointly and severally
indemnify, defend and hold harmless the Seller and its Representatives
(collectively, the “Seller Indemnified Persons”) from and against any and all
Damages, whether or not involving a third party claim, including reasonable
attorneys’ fees (collectively, the “Seller Damages”), arising out of, relating
to or resulting from:

 

(a)           any breach of a representation or warranty of the Buyer or USANA
contained in this Agreement or in any other Transaction Document; or

 

(b)           any breach of a covenant or agreement of the Buyer or USANA
contained in this Agreement or in any other Transaction Document.

 

7.4          Procedures for Indemnification.  Promptly after receipt by a party
entitled to indemnification hereunder (the “Indemnitee”) of written notice of
the assertion or the commencement of any Proceeding by a third-party with
respect to any matter referred to in Sections 7.2 or 7.3, the Indemnitee shall
give written notice thereof to the party obligated to indemnify Indemnitee (the
“Indemnitor”), which notice shall include a description of the Proceeding, the
amount thereof (if known and quantifiable) and the basis for the Proceeding, and

 

31

--------------------------------------------------------------------------------


 

thereafter shall keep the Indemnitor reasonably informed with respect thereto;
provided, that failure of the Indemnitee to give the Indemnitor notice as
provided herein shall not relieve the Indemnitor of its obligations hereunder
except to the extent that the Indemnitor is prejudiced thereby.  A claim for
indemnification for any matter not involving a third-party Proceeding may be
asserted by notice to the party from whom indemnification is sought and shall be
paid promptly after such notice.  Any Indemnitor shall be entitled to
participate in the defense of such action, lawsuit, proceeding, investigation or
other claim giving rise to an Indemnitee’s claim for indemnification at such
Indemnitor’s expense, and at its option (subject to the limitations set forth
below) shall be entitled to assume the defense thereof by appointing a reputable
counsel reasonably acceptable to the Indemnitee to be the lead counsel in
connection with such defense; provided that:

 

(a)           the Indemnitee shall be entitled to participate in the defense of
such claim and to employ counsel of its choice for such purpose; provided that
the fees and expenses of such separate counsel shall be borne by the Indemnitee
(other than any fees and expenses of such separate counsel that are incurred
prior to the date the Indemnitor effectively assumes control of such defense
which, notwithstanding the foregoing, shall be borne by the Indemnitor, and
except that the Indemnitor shall pay all of the fees and expenses of such
separate counsel if the Indemnitee has been advised by counsel that a reasonable
likelihood exists of a conflict of interest between the Indemnitor and the
Indemnitee);

 

(b)           the Indemnitor shall not be entitled to assume control of such
defense (unless otherwise agreed to in writing by the Indemnitee) and shall pay
the fees and expenses of counsel retained by the Indemnitee if (i) the claim for
indemnification relates to or arises in connection with any criminal or
quasi-criminal proceeding, action, indictment, allegation or investigation; (ii)
the Indemnitee reasonably believes an adverse determination with respect to the
action, lawsuit, investigation, proceeding or other claim giving rise to such
claim for indemnification would be detrimental to or injure the Indemnitee’s
reputation or future business prospects; (iii) the claim seeks an injunction or
equitable relief against the Indemnitee; (iv) the Indemnitee has been advised by
counsel that a reasonable likelihood exists of a conflict of interest between
the Indemnitor and the Indemnitee; (v) upon petition by the Indemnitee, the
appropriate court rules that the Indemnitor failed or is failing to vigorously
prosecute or defend such claim, or (vi) the Indemnitee reasonably believes that
the Buyer Damages or the Seller Damages, as the case may be, relating to the
claim could exceed the maximum amount that such Indemnitee could then be
entitled to recover under the applicable provisions of Section 7; and

 

(c)           if the Indemnitor shall control the defense of any such claim, the
Indemnitor shall obtain the prior written consent of the Indemnitee before
entering into any settlement of a claim or ceasing to defend such claim if,
pursuant to or as a result of such settlement or cessation, injunctive or other
equitable relief will be imposed against the Indemnitee or if such settlement
does not expressly and unconditionally release the Indemnitee from all
liabilities and obligations with respect to such claim, without prejudice.

 

32

--------------------------------------------------------------------------------


 

7.5          Limitations on Seller’s Indemnification Obligations.
 Notwithstanding anything herein to the contrary, the Seller shall not be
obligated to indemnify the Buyer under this Section 7:

 

(a)           unless the aggregate of all the Buyer Damages exceeds US$100,000
(the “Seller’s Basket”), in which case the Buyer shall be entitled to recover
all the Buyer Damages, including the amount equal to the Seller’s Basket; or

 

(b)           to the extent that the aggregate of all the Buyer Damages exceeds
the Escrow Amount (the “Seller’s Indemnification Cap”);

 

provided, that the Seller’s Indemnification Cap and the Seller’s Basket shall
not apply to any indemnification obligation of the Seller arising out of,
relating to or resulting from

 

(i)            fraud or intentional misrepresentation by the Seller or BabyCare
Holdings (with respect to the actions of BabyCare Holdings, such actions
occurring prior to the Closing); or

 

(ii)           a breach of the representations and warranties by the Seller
under Section 3.9 regarding liabilities relating to the Trademark License
Agreement, including any breach of the related disclosures by the Seller in
Section 3.9 of the Seller Disclosure Schedule regarding liabilities relating to
the Trademark License Agreement or covenants or agreements by the Seller
contemplated under Section 5.3 hereof; and

 

provided further that, Buyer Damages, if any, arising from breach stated in
Section 7.5(b)(ii) above will be included in calculating the Seller’s
Indemnification Cap applicable to Buyer Damages generally, even though Buyer
Damages arising from breach stated in Section 7.5(b)(ii) above are not
themselves limited by the Seller’s Indemnification Cap or the Seller’s Basket;
provided further that, if when any Buyer Damages arising from the breach stated
in Section 7.5(b)(ii) above, when added to any other Buyer Damages (which are
not related to the breach stated in the Section 7.5(b)(ii) above), cause the
Seller Indemnification Cap to be exceeded, the Buyer shall be entitled to the
entire Escrow Amount and the Seller shall immediately pay to the Buyer the
amount which exceeds the Seller Indemnification Cap; and

 

provided further, that in determining the amount of any indemnity, there shall
be taken into account any insurance proceeds or other similar recovery or offset
realized, directly or indirectly, by the party to be indemnified.

 

7.6          Limitations on Buyer’s Indemnification Obligations.
 Notwithstanding anything herein to the contrary, the Buyer shall not be
obligated to indemnify the Seller under this Section 7:

 

(a)           unless the aggregate of all Seller Damages exceeds US$100,000 (the
“Buyer’s Basket”), in which case the Seller shall be entitled to recover all
Seller Damages, including the amount equal to the Buyer’s Basket; or

 

(b)           to the extent that the aggregate of all Seller Damages exceeds the
Escrow Amount (the “Buyer’s Indemnification Cap”);

 

provided, that the Buyer’s Indemnification Cap and the Buyer’s Basket shall not
apply to any the Buyer indemnification obligation arising out of, relating to or
resulting from

 

(i)            fraud or intentional misrepresentation by the Buyer; or

 

(ii)           a breach of the Buyer’s obligations to deliver the Purchase Price
in accordance with Section 1.2;

 

33

--------------------------------------------------------------------------------


 

provided further, that in determining the amount of any indemnity, there shall
be taken into account any insurance proceeds or other similar recovery or offset
realized, directly or indirectly, by the party to be indemnified.

 

7.7          Remedies Exclusive.  The remedies provided for in this Section 7
shall constitute the sole and exclusive remedy for any post-Closing claims made
for breach of the representations and warranties contained in this Agreement,
any other Transaction Documents or Ancillary Document, except (a) in the event
and to the extent of any fraud or intentional misrepresentation; and (b) with
respect to any covenants (but not representations or warranties) under this
Agreement, any other Transaction Documents or Ancillary Document, and, at the
Buyer’s sole discretion, the Buyer may seek indemnification from the Escrow
Amount or directly against the Seller or its Affiliates in connection with a
Buyer Damage related to fraud or intentional misrepresentation.

 

SECTION 8.  MISCELLANEOUS PROVISIONS

 

8.1          Amendments and Waivers.  This Agreement may not be amended,
supplemented or modified, except by an agreement in writing signed by each of
the parties.  Either party may waive compliance by the other party with any term
or provision of this Agreement; provided, that such waiver shall not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure.

 

8.2          Notices.  Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Agreement shall
be in writing and shall be conclusively deemed to have been duly given (a) when
hand delivered to the other party, upon delivery; (b) when sent by facsimile at
the number set forth below, upon receipt of confirmation of error-free
transmission; (c) seven (7) Business Days after deposit in the mail as air mail
or certified mail, receipt requested, postage prepaid and addressed to the other
party as set forth below; or (d) three (3) Business Days after deposit with an
overnight delivery service, postage prepaid, addressed to the parties as set
forth below with next business day delivery guaranteed, provided that the
sending party receives a confirmation of delivery from the delivery service
provider.  Each person making a communication hereunder by facsimile shall
promptly confirm by telephone to the person to whom such communication was
addressed each communication made by it by facsimile pursuant hereto but the
absence of such confirmation shall not affect the validity of any such
communication. A party may change or supplement the addresses given above, or
designate additional addresses, for purposes of this Section 8.2 by giving, the
other party written notice of the new address in the manner set forth above.

 

If to the Seller or any BabyCare Company:

 

Attention:

 

Liji Yang, Chief Financial Officer

Address:

 

BabyCare Ltd. 4F, Bldg. A, East Gate Plaza 9 Dong Zhong St.

 

 

Dong Cheng District Beijing, 100027 PRC

Telephone:

 

+86-10-6419-8869

Facsimile:

 

+86-10-6418-2021

 

With Copy To:

 

34

--------------------------------------------------------------------------------


 

Attention:

 

Fraser Mendel

Address:

 

Schwabe Williamson & Wyatt

 

 

1420 5th Avenue, Suite 3400

 

 

Seattle WA 98101, USA

Telephone:

 

+1-206-407-1573

Facsimile:

 

+1-206-292-0460

 

If to the Buyer or USANA:

 

Attention:

 

Jeffrey Yates, Chief Financial Officer

Address:

 

3838 West Parkway Boulevard

 

 

Salt Lake City, Utah 84120, USA

Telephone:

 

+1 (801) 954-7100

Facsimile:

 

+1 (801) 954-7406

 

With Copy To:

 

Attention:

 

Office of General Counsel

Address:

 

USANA Health Sciences, Inc.

 

 

3838 West Parkway Boulevard

 

 

Salt Lake City, Utah 84120, USA

Telephone:

 

+1 (801) 954-7100

Facsimile:

 

+1 (801) 954-7817

 

8.3          Governing Law.  This Agreement shall be governed by and construed
exclusively in accordance with the internal Laws of the State of New York (as
permitted by Section 5-1401 of the New York General Obligations Law or any
similar successor provision) without giving effect to any choice of law rule
that would cause the application of the Laws of any jurisdiction other than the
internal Laws of the State of New York to the rights and duties of the parties
hereunder

 

8.4          Assignments Prohibited; Successors and Assigns.  None of the Seller
or the BabyCare Companies shall assign, or permit an assignment (by operation of
Law or otherwise) of, its rights or obligations under or interest in this
Agreement without the prior written consent of the Buyer.  Any purported
assignment or other disposition by any of the Seller or the BabyCare Companies,
except as permitted herein, shall be null and void.  Subject to the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective successors and permitted assigns.

 

8.5          No Third-Party Beneficiaries.  The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors and permitted assigns, and the parties do not intend to
confer third-party beneficiary rights upon any other person.

 

8.6          Counterparts.  This Agreement may be executed (including, without
limitation, by facsimile signature) in one or more counterparts, with the same
effect as if the parties had

 

35

--------------------------------------------------------------------------------


 

signed the same document.  Each counterpart so executed shall be deemed to be an
original, and all such counterparts shall be construed together and shall
constitute one agreement.

 

8.7          Severability.  If any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.

 

8.8          Entire Agreement.  This Agreement, together with all the other
Transaction Documents and Ancillary Documents, and all exhibits and schedules
attached hereto and thereto, contains the entire understanding among the parties
hereto with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written, including the letter re offer to acquire
YaoLan Ltd. and underlying BabyCare business dated January 21, 2010.  The
parties intend that this Agreement, together with the other Transaction
Documents and Ancillary Documents , shall be the several, complete and exclusive
embodiment of their agreement, and that any evidence, oral or written, of a
prior or contemporaneous agreement that alters or modifies this Agreement shall
not be admissible in any proceeding concerning this Agreement.  The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof.

 

8.9          Delays or Omissions; Waivers. No delay or omission to exercise any
right, power or remedy accruing to any party hereto, upon any breach or default
of any party hereto under this Agreement, shall impair any such right, power or
remedy of such party nor shall it be construed to be a waiver of any such breach
or default, or an acquiescence therein, or of any similar breach of default
thereafter occurring; nor shall any waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit or approval of any kind
or character on the part of any party of any condition or breach of default
under this Agreement must be in writing and shall be effective only to the
extent specifically set forth in such writing.  All remedies, either under this
Agreement or by laws or otherwise afforded to any party shall be cumulative and
not alternative.

 

8.10        Interpretation.  Unless otherwise indicated herein, with respect to
any reference made in this Agreement to a Section (or Article, Subsection,
Paragraph, Subparagraph or Clause), Exhibit or Schedule, such reference shall be
to a section (or article, subsection, paragraph, subparagraph or clause) of, or
an exhibit or schedule to, this Agreement.  The table of contents and any
article, section, subsection, paragraph or subparagraph headings contained in
this Agreement and the Recitals at the beginning of this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed, as the context
indicates, to be followed by the words “but (is/are) not limited to.”  Words
used herein, regardless of the number and gender specifically used, shall be
deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context indicates is
appropriate.  Where specific language is used to clarify or illustrate by
example a general statement contained herein, such specific language shall not
be

 

36

--------------------------------------------------------------------------------


 

deemed to modify, limit or restrict the construction of the general statement
which is being clarified or illustrated.

 

8.11        Construction.  The construction of this Agreement shall not take
into consideration the party who drafted or whose representative drafted any
portion of this Agreement, and no canon of construction shall be applied that
resolves ambiguities against the drafter of a document.  Each party acknowledges
that: (a) it has read this Agreement; (b) it has been represented in the
preparation, negotiation and execution of this Agreement by legal counsel of its
own choice or has voluntarily declined to seek such counsel; and (c) it
understands the terms and consequences of this Agreement and is fully aware of
the legal and binding effect of this Agreement.

 

8.12        Expenses of the Parties.  Subject to provisions contained herein
relating to recovery of fees in connection with legal actions or proceedings,
each party shall bear the expenses incurred by such party in connection with the
negotiation and execution of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.13        Dispute Resolution; Venue; Service of Process.  The parties agree to
negotiate in good faith to resolve any dispute between them regarding this
Agreement.  If the negotiations do not resolve the dispute to the reasonable
satisfaction of all parties within thirty (30) days, such dispute shall be
resolved exclusively by the federal courts located in Salt Lake County in the
State of Utah, USA, and each party hereto agrees to submit to the jurisdiction
of said courts and agrees that venue shall lie exclusively with such courts. 
Each party hereby irrevocably waives, to the fullest extent permitted by
applicable law, any objection which such party may raise now, or hereafter have,
to the laying of the venue of any such suit, action or proceeding brought in
such court and any claim that any such suit, action or proceeding brought in
such a court has been brought in an inconvenient forum.  Each party agrees that,
to the fullest extent permitted by applicable law, a final judgment in any such
suit, action, or proceeding brought in such a court shall be conclusive and
binding upon such party, and may be enforced in any court of the jurisdiction in
which such party is or may be subject by a suit upon such judgment, provided
that service of process is effected upon such party as permitted by applicable
law.

 

8.14        Further Assurances.  Each party agrees (a) to furnish upon request
to each other party such further information, (b) to execute and deliver to each
other party such other documents, and (c) to do such other acts and things, all
as another party may reasonably request for the purpose of carrying out the
intent of this Agreement and the transactions contemplated by this Agreement.

 

8.15        Time of the Essence.  With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

 

Signatures Follow On a Separate Page

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by their respective officers thereunto duly authorized all as of
the date first written above.

 

 

Buyer:

 

 

 

Pet Lane, Inc.

 

 

 

 

 

By

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by their respective officers thereunto duly authorized all as of
the date first written above.

 

 

USANA:

 

 

 

USANA Health Sciences, Inc.

 

 

 

 

 

By

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by their respective officers thereunto duly authorized all as of
the date first written above.

 

 

 

Seller:

 

 

 

YaoLan Ltd.

 

 

 

 

 

By

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 